
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.27



INDUSTRIAL/COMMERCIAL SINGLE TENANT LEASE—NET


        THIS INDUSTRIAL/COMMERCIAL SINGLE TENANT LEASE—NET ("Lease") is entered
into as of the 4 day of November 2004 by and between Cransud One, L.L.C., a New
Jersey limited liability company ("Landlord"), and United Stationers Supply Co.,
an Illinois corporation ("Tenant").

        Landlord hereby leases to Tenant and Tenant hereby leases from Landlord
the Property hereinafter described. Tenant's lease of the Property shall be for
the Term referenced below and shall be upon all terms and conditions set forth
in this Lease. Landlord and Tenant hereby agree as follows:

BASIC LEASE PROVISIONS

(a)DATE OF LEASE: November 4, 2004

(b)NAME AND ADDRESS OF LANDLORD:

Cransud One, L.L.C.
c/o Sudler Management Company, L.L.C.
300 Interpace Parkway (Bldg. C)
Parsippany, New Jersey 07054
Phone: 973.257.0700; FAX: 973.257-0090

(c)NAME AND ADDRESS OF TENANT:

United Stationers Supply Co.,
an Illinois corporation
2200 East Golf Road
Des Plaines, Illinois 60016-1267
Telephone: 847/627-2504

Facsimile: (847) 699-0891
FEIN#
SIC Code#:

(d)DESCRIPTION OF PROPERTY:

A 573,020 square feet industrial/commercial warehouse building located at 100
Liberty Way, Cranbury, NJ (the "Building") together with the parking areas, as
shown on the Plot Plan Rider. The Land comprises approximately 38.20± acres. The
Land, Building, and improvements shall be referred to collectively as the
"Property".

(e)TERM OF LEASE:

Commencing on the "Commencement Date" and expiring Fifteen (15) Lease Years from
the last day of the month in which the Base Rent Commencement Date occurs (the
"Expiration Date"). The Anticipated Commencement Date is April 1, 2005.

(f)Intentionally Omitted

(g)BASE RENT COMMENCEMENT DATE:

Three (3) months following the Commencement Date. The Anticipated Base Rent
Commencement Date is July 1, 2005

(i)BASE RENT:

As set forth on the Base Rent Rider attached hereto and made a part hereof.

1

--------------------------------------------------------------------------------



(j)PERMITTED USE:

Warehouse, repackaging and distribution of office and business products and
other lawful uses permitted under all applicable laws, rules and regulations,
including zoning and use restrictions imposed by title restrictions or the
Township of Cranbury, which now or hereafter become applicable to the Property.

(k)SECURITY DEPOSIT:

None, except as otherwise provided in Section 23.11 of this Lease.

(l)BROKER:

Grubb & Ellis Company; and
Samson Realty Corp.

(m)RIDERS TO LEASE:

Base Rent Rider
Extension Options Rider
Rules and Regulations Rider
Subordination and Non-Disturbance Rider
Landlord's Work Rider
Plot Plan Rider

Section 2

TERM

        2.1    Lease Term.    The Term of this Lease shall commence on the
Commencement Date and shall terminate on Expiration Date as set forth in
Section 1 (e) hereinabove, except as hereinafter provided.

        2.2    Lease Year.    For purposes of this Lease, the term "Lease Year"
shall mean each consecutive twelve (12) month period during the Lease Term. The
first Lease Year shall commence on the Commencement Date and shall end twelve
(12) months from the last day of the month in which the Rent Commencement Date
falls (the parties recognize that the first Lease Year shall be longer than
twelve months). Each succeeding twelve (12) calendar month period thereafter
shall be a Lease Year.

        2.3    Anticipated Commencement Date.    The Anticipated Commencement
Date is April 1, 2005. The Commencement Date shall be the latest of: (i) sixty
(60) days after the beginning of the Early Access Period; (ii) Substantial
Completion of Landlord's Work as defined in the Lease and Landlord's Work Rider;
or (iii) April 1, 2005.

        2.4    Commencement Letter.    Tenant shall execute and deliver a
Commencement Letter in a form reasonably acceptable to Landlord within ten
(10) business days of Landlord request therefor. Such Commencement Letter shall
state the Commencement Date, Base Rent Commencement Date and Expiration Date.
Failure of Tenant to timely execute and deliver the Commencement Letter shall
constitute an acknowledgment by Tenant that the statements included in such
notice in good faith are true and correct, unless Tenant advises Landlord that
such statements are incorrect.

        2.5    Early Access.    Landlord shall permit Tenant early access to the
Property for sixty (60) days prior to the Commencement Date for the limited
purpose of preparing the Property for Tenant's use (the "Early Access Period").
The Anticipated Early Access Date shall be February 1, 2005. Landlord
acknowledges that access to the Property by the Early Access Date in order to
begin to perform Tenant Alterations is an important inducement for Tenant to
enter into this Lease Agreement. Landlord shall diligently take whatever
reasonable action is required, at Landlord's sole cost and expense, to provide
Tenant with access to the Property by the Anticipated Early Access Date,
including, without limitation,

2

--------------------------------------------------------------------------------




the lawful removal of the existing tenant and its property from the Building. In
the event of the anticipatory breach of the existing tenant's obligation to
surrender the Property by the Anticipated Early Access Date, Landlord shall
initiate legal action to compel the tenant to commence removal of its property
prior to such date. Tenant shall have the right, as part of any legal action
initiated by Landlord or otherwise, to assert all rights which Landlord may have
to remove the existing tenant from the Property and to seek damages against the
existing tenant based upon the existing tenant's failure to surrender the
Property by the Anticipated Early Access Date. During the Early Access Period,
Tenant shall maintain Tenant's insurance in accordance with Section 5.1 of the
Lease. In no event shall Tenant, its employees or contractors, directly or
indirectly interfere with, hinder or delay the Substantial Completion of the
Landlord's Work.

        2.6    Good Faith Efforts to Achieve Anticipated Commencement
Date.    Landlord shall not be subject to any liability for the delay of the
Commencement Date beyond the Anticipated Commencement Date, and the delay of the
Commencement Date beyond the Anticipated Commencement Date shall not affect the
validity of this Lease nor the obligations of Tenant hereunder provided,
however, that Landlord proceeds diligently and takes all commercially reasonable
steps required for Substantial Completion of Landlord's Work and delivery of the
Property to Tenant on or about the Anticipated Commencement Date, subject to
Tenant Delay, Force Majeure, and the later completion of Landlord's Parking Area
expansion work.

Section 3

RENT

        3.1    Base Rent.    From and after the Base Rent Commencement Date,
Tenant shall pay to Landlord at the address set forth in Section 1(b) of the
Basic Lease Provisions or to such other person or at such other place as
Landlord may from time to time designate, without previous demand therefor and
without counterclaim, deduction or set-off, the Base Rent set forth on the Base
Rent Rider annexed hereto, such Base Rent to be payable in monthly installments
as set forth on the Rent Rider in advance on the first day of each month during
the term of the Lease. If the Base Rent Commencement Date shall be other than
the first day of a calendar month, Tenant shall pay Landlord on the Base Rent
Commencement Date the proportionate amount of Base Rent for the balance of such
month. Tenant shall pay the first installment of Base Rent together with a
proportionate amount of Base Rent for the balance of the initial month following
the Base Rent Commencement Date on or before the Base Rent Commencement Date.

        3.2    Additional Rent.    This Lease is a triple net lease and it is
intended and agreed that Tenant shall pay, in addition to Base Rent, all costs
for the Property as well as any and all costs, expenses and fees in maintaining
and repairing the Property and any easements servicing the Property and any and
all real and personal property taxes and assessments levied with respect to the
Property or any property therein, excepting only Landlord's obligations as set
forth in Section 8.2, all as more particularly set forth in this Lease. All
amounts due and payable by Tenant pursuant to this Lease in addition to Base
Rent shall be deemed "Additional Rent" and Landlord shall be entitled to
exercise the same rights and remedies upon default in these payments, regardless
of to whom such sums may be payable, as Landlord is entitled to exercise with
respect to defaults in monthly Base Rent. The term "rent" means the Base Rent
and Additional Rent. Tenant shall pay all items of Additional Rent from and
after the Commencement Date.

Section 4

REAL AND PERSONAL PROPERTY TAXES

        4.1    Payment of Taxes.    Tenant shall pay all Real Property
Impositions (defined below) applicable to the Property during the Term. Tenant
shall also pay all Personal Property Taxes assessed against or

3

--------------------------------------------------------------------------------



levied upon all improvements, fixtures, furnishings, equipment and other
personal property located in or about the Property. Tenant shall pay Real
Property Impositions and Personal Property Taxes directly to the taxing
authority prior to any applicable delinquency date and Tenant shall promptly
furnish Landlord with satisfactory evidence that all Real Property Impositions
and Personal Property Taxes have been timely paid by Tenant. Landlord shall make
all payments of Real Property Impositions for the Property which are due and
payable prior to the Commencement Date and following the expiration of the Term,
and Tenant shall reimburse Landlord, on a per diem basis, within thirty
(30) days after receipt of statements, for any Real Property Impositions
assessed with respect to periods during the Term. Tenant shall pay all Real
Property Impositions coming due during the Term and, to the extent that the Real
Property Impositions paid by Tenant are assessed with respect to periods prior
to the Commencement Date or following the expiration of the Term, Landlord
shall, at Tenant's option, either pay the same directly to the taxing authority
or reimburse Tenant, on a per diem basis, within thirty (30) days after receipt
of a statement, for the Real Property Impositions payable with respect to
periods outside the Term.

        4.2.  As used herein, the term "Real Property Impositions" means (i) any
tax, assessment or other governmental charge of any kind which at any time
during the Term may be assessed, levied, imposed upon or become due and payable
with respect to the Property and which is attributable to the Term, including
without limitation water, sewer and sprinkler stand-by or similar service
charges with may become a lien on the Property; (ii) any tax on the Landlord's
right to receive or the receipt of Rent or income from the property, or against
Landlord's business of leasing the Property attributable to the term; (iii) any
tax or charge for fire protection, refuse collection, streets sidewalks or road
maintenance or other services provided to the Property by any governmental
agency attributable to the Term; (iv) any tax replacing or supplementing in
whole or in part any tax previously included within the definition of real
property impositions under this Lease attributable to the Term; (v) any and all
taxes assessed against or levied upon any and all improvements, trade fixtures,
furnishings, equipment and all other personal property located in the Building
or at the Property whether designated as Personal Property taxes or otherwise;
and (vi) the cost of prosecuting any appeal of the real property impositions
with respect to the Property attributable to the Term, including but not limited
to reasonable attorneys' fees, appraisers' fees, and any administration charge
of the managing agent of the Property. During the first and last years of the
Term, the real property impositions payable by Tenant shall be prorated for the
fraction of the tax fiscal year included in the Term.

        4.3   If an assessment for public improvements is levied against the
Property, Landlord shall be deemed to have elected to pay such assessment in the
maximum number of installments then permitted by law (whether or not Landlord
actually so elects), and Tenant shall pay the installments payable during or
attributable to the Term, together with any interest due as a result of the
installment payments. Any installment for a period during which the Commencement
Date or Expiration Date occurs shall be prorated for the fraction of the period
included in the Term.

        4.4   Tenant shall be solely responsible for the payment of any increase
in the real property impositions which are the result of Tenant Alterations or
Tenant's use of the Property.

        4.5   Real property impositions do not include Landlord's federal or
state income, franchise, inheritance, or estate taxes.

        4.6    Right to Contest.    Tenant shall be entitled to appeal or
otherwise contest any Real Property Impositions or Personal Property Taxes
payable by Tenant hereunder, so long as such challenge is made in good faith by
Tenant and provided that Tenant shall indemnify, defend and hold Landlord
harmless from any and all claims arising from any such appeal or contest and,
during the pendency of any such appeal or contest (unless such amounts are not
required to be paid during appeal pursuant to applicable law), Tenant shall
continue to pay all Real Property Impositions and Personal Property Taxes then
assessed with respect to the Project or any property therein. Tenant shall be
entitled to any refund attributable to Real Property Impositions or Personal
Property Taxes assessed and paid by Tenant with respect to periods during the
Term. Landlord and Tenant shall cooperate in any appeal, contest or challenge
made by either party.

4

--------------------------------------------------------------------------------



Section 5

INSURANCE

        5.1    Tenant's Insurance.    In addition to the insurance expenses of
the Property, Tenant shall at all times during the Term of this Lease (including
any applicable Extension Term), and at its sole cost and expense, procure and
continue in force the following insurance coverage:

        (a)   A policy of comprehensive commercial general liability insurance,
including contractual liability coverage insuring Landlord, Sudler Management
Company, L.L.C., Sudler Construction Co., Inc., Landlord's managing agent,
Landlord's mortgagee and Tenant against liability arising out of the use,
occupancy or maintenance of the Property or in any manner related to the
Property or any act or omission of Tenant. The initial amount of such insurance
shall be at least $5,000,000 in combined single limit with respect to injury or
death in any one accident, and at least $1,000,000 for damage to property. Such
amount shall be subject to periodic increase as reasonably required by Landlord
or Landlord's Mortgagee, provided that any such increase is consistent with
industry norms for similar types of buildings in the State of New Jersey. The
aforementioned minimum limits of policies and Tenant's procurement and
maintenance thereof shall in no event limit the liability of Tenant hereunder..
Tenant's insurance shall be written on an occurrence basis and shall be primary
with respect to the Property.

        (b)   Workers Compensation Insurance, subject to the statutory limits of
the State, and employers liability insurance with a limit of at least $500,000
per accident and per disease per employee, and $500,000 for disease in the
aggregate in respect of any work or operations on or about the Property, or in
connection with the Property or its operations, (if applicable).

        (c)   Each insurance policy shall name as additional insureds Landlord,
Sudler Management Company, L.L.C., Sudler Construction Co., Inc., Landlord's
managing agent, and any Landlord's Mortgagee, as their respective interests may
appear. Each policy shall contain standard mortgagee endorsement clauses where
applicable. All insurance policies shall be maintained with insurance companies
authorized to transact insurance business in the state in which the Property is
located and holding a "General Policyholder's Rating" of A or better, and a
financial class of VIII or better, as set forth in the most current issue of
"Best's Insurance Guide", and a claims paying ability of BBB or better according
to Standard & Poors. Tenant shall deposit with Landlord certificates evidencing
the insurance Tenant is required to maintain hereunder (including additional
insured endorsements) prior to the Commencement Date, and Tenant shall deposit
with Landlord copies of original and renewal policies as such copies become
available. Proof of payment shall accompany the certificates of insurance.
Evidence of renewals of all policies shall be deposited with Landlord not less
than thirty (30) days prior to the end of the term of each such policy. Original
and renewal policies or certificates shall be accompanied by proof of payment of
the premiums therefor. Such insurance shall not be subject to cancellation
except after at least thirty (30) days prior written notice to Landlord and
Landlord's Mortgagee, and any loss shall be payable notwithstanding any act or
negligence of Tenant or Landlord.

        (d)   All Tenant's insurance shall be written on an occurrence basis and
shall be primary with respect to the Property. All such policies shall be
endorsed to agree that Tenant's policy is primary and non-contributing.

        (e)   Tenant shall comply with all requirements of the insurer of the
Property for the maintenance of the insurance coverage required by this Lease.

        (f)    Tenant shall comply with the insurance requirements of Landlord's
Mortgagee, provided such requirements are consistent with industry norms for
similar types of buildings in the State of New Jersey.

5

--------------------------------------------------------------------------------






        5.2   If Tenant fails to take out and maintain the insurance required by
this Lease or fails to furnish Landlord with original certificates of insurance,
Landlord, on not less than ten (10) days' notice to Tenant, may (but shall not
be required to) procure said insurance on Tenant's behalf and charge Tenant the
cost thereof, which amount shall be payable by Tenant upon demand with interest
at the Default Interest Rate from the date such sums are expended.

        5.3    Waiver of Subrogation.    Tenant and Landlord each hereby waive
any right that it may have against, and hereby releases the other, and their
respective partners, principals, managers, members, officers, agents, employees
and servants, from any and all liability for loss, damage or injury in or about
the Property to the extent such loss or damage is insurable under such policies.
Tenant acknowledges that Landlord shall have no obligation to obtain or carry
any insurance coverage with respect to the Property. Tenant shall obtain for
each insurance policy procured by it regarding the Property or any property
located thereon, an appropriate clause therein or endorsement thereto pursuant
to which each such insurance company waives its subrogation rights against
Landlord, Sudler Management Company, Landlord's managing agent, Sudler
Construction Co., Inc. and any Landlord's Mortgagee and their respective
partners, principals, managers, members, officers, agents, employees and
servants. Landlord shall obtain for each insurance policy procured by it
regarding the Property or any property located thereon, an appropriate clause
therein or endorsement thereto pursuant to which each such insurance company
waives its subrogation rights against Tenant.

        5.4    Landlord's Property Insurance.    Tenant shall reimburse the cost
of the following Landlord policies of insurance: (i) insurance covering all risk
of physical loss or damage to the Building in the full amount of its replacement
value (including agreed amount endorsement), but in no event less than the
amount reasonably required by any mortgagee of the Property ("Landlord's
Mortgagee"); (ii) rental income insurance in an amount equal to at least one
year's Base Rent, estimated real property impositions and insurance premiums;
(iii) insurance against loss or damage by boiler or machinery or internal
explosion or breakdown of boilers, equipment or electrical appurtenances, in an
amount reasonably required by Landlord consistent with industry norms for
similar types of buildings in the State of New Jersey; (iv)  insurance against
breakage of all plate glass on the Property; (v) if the Property is located in a
flood zone, flood hazard insurance in the amount of the full replacement cost of
the Building, or if such amount of insurance is not obtainable, in the maximum
amount which is obtainable; and (vi) such other insurance as Landlord or any
Landlord's Mortgagee may reasonably require consistent with industry norms for
similar types of buildings in the State of New Jersey. Throughout the Term of
the Lease, Tenant shall pay such insurance to Landlord in monthly installments
in advance on an estimated basis as determined from time to time by Landlord
sufficient to pay such insurance premiums before the same become due. If the
amount estimated by Landlord is insufficient to pay such insurance premiums when
due, Landlord shall invoice Tenant for the deficiency and Tenant shall promptly
remit payment to Landlord therefor.

        5.5    Right to Procure Insurance.    Tenant shall have the right to
procure the Property Insurance for the Property, rather than reimburse Landlord
for the cost thereof, provided that (i) the insurance procured by Tenant is
equivalent coverage to that maintained by Landlord; (ii) the insurer meets the
standards set forth in Section 5.1(c) above; and (iii) the change in insurers
results in at least a five percent (5%) savings to Tenant.

Section 6

UTILITIES

        6.1    Utilities.    Tenant shall pay, directly to the appropriate
supplier approved from time to time by Landlord, the cost of all light, power,
natural gas, fuel, telecommunications services, refuse disposal and other
utilities and services for the Property. Tenant shall not change or substitute
any supplier of

6

--------------------------------------------------------------------------------



light, power or natural gas without Landlord's prior written consent, which
shall not be unreasonably withheld or delayed.

        6.2    Alternate Service Provider.    In the event that Tenant wishes to
utilize services of an alternative electric or other service provider ("ASP")
rather than the public utility that is servicing the Building as of the
Commencement Date, no such ASP shall be permitted to provide service to Tenant
or to install its lines or other equipment with the Building unless all of the
following conditions are satisfied in a written agreement between the ASP and
Tenant or by any other means reasonably acceptable to Landlord:

          (i)  Landlord shall incur no expense whatsoever with respect to any
aspect of ASP's provision of its services, including without limitation, the
cost of installation, service and materials;

         (ii)  Prior to commencement of any work in or about the Property by
ASP, ASP shall supply verification that ASP is properly insured and financially
capable of covering any uninsured damage;

        (iii)  ASP shall agree in writing to abide by rules and regulations, job
site rules, and such other requirements, imposed on reasonable notice, as
reasonably determined by Landlord, to be necessary to protect Landlord's
interest in the Property;

        (iv)  Landlord reasonably determines that there is sufficient space in
the Building for the placement of all of ASP's equipment and materials,
including without limitation, in the electricity risers;

         (v)  ASP is, licensed by applicable government agencies, as shown in
documents acceptable to Landlord;

        (vi)  ASP shall carry insurance reasonably satisfactory to Landlord and
shall indemnify and hold harmless Landlord for all losses, claims, demands,
expenses, and judgments against Landlord caused by or arising out of, either
directly or indirectly, any negligent or reckless acts or omissions by ASP.

       (vii)  Landlord shall have the right, but not the obligation, to
supervise ASP's performance of any work on or about the Property, including,
without limitation, any installations or repairs;

      (viii)  Landlord shall have the right to enter ASP's space at any time in
the event of an emergency and at all reasonable times and upon reasonable notice
for the purpose or inspecting same, making emergency repairs (though nothing
herein shall be construed to obligate Landlord to make any repairs), or
exhibiting the space for purposes of sale, lease, or financing.

        Landlord's consent under this Section shall not be deemed any kind of
warranty or representation by Landlord, including without limitation, as to the
suitability or competence of ASP.

        6.3    No Liability.    Landlord shall not be liable for, and there
shall be no rent abatement as a result of, any stoppage, inadequacy, reduction
or interruption of any utilities or other services to the Building for any
reason, including but not limited to governmental rules, regulations or
ordinances, riot, strike, labor disputes, breakdowns, accidents, and necessary
repairs unless such stoppage, inadequacy, reduction or interruption is as a
result of Landlord's negligence or misconduct.

        6.4    Common Area Utilities.    Tenant shall reimburse Landlord and any
other utilities servicing the Property which are not billed directly to Tenant.
Landlord represents that, as of the date of this Lease, the only utility which
is not billed directly to Tenant is the lighting for Liberty Way.

7

--------------------------------------------------------------------------------




Section 7

USE OF PROPERTY

        7.1    Use of Property.    (a)    Tenant shall use and occupy the
Property only for the use set forth in Section 1 of the Basic Lease Provisions
and shall not use or occupy the Property or permit the same to be used or
occupied for any other purpose without the prior written consent of Landlord,
which consent may be given or withheld in Landlord's sole and absolute
discretion.

        (b)   Tenant shall, at its sole cost and expense promptly comply with
all laws, statutes, ordinances and governmental regulations or requirements now
in force or which may hereafter be in force relating to or affecting Tenant's
use or occupancy of the Property and improvements installed or constructed in
the Property by or for the benefit of Tenant. Landlord represents that, as of
the Early Access Date, the Property is in compliance with all applicable laws
relating to the Building and Property, including compliance with Americans with
Disabilities Act, Public Law 101-336 ("ADA"). Tenant shall be responsible for
any additional work or expense required as a result of Tenant's use and
occupancy of the Property and/or any alterations done by or for Tenant. In the
event that future work or expense must be undertaken to comply with applicable
laws, statutes, ordinances and governmental regulations or requirements, and
provided that such work or expense is not the result of Tenant's use or
occupancy of the Property, then the cost of such work shall be amortized over
the useful life thereof and Tenant shall be responsible for the proportionate
share thereof relative to the Term and any extensions of the Term.

        (c)   Tenant shall not do or permit to be done anything which would
invalidate any fire and extended coverage insurance policy covering the Property
and/or the property located therein and Tenant shall comply with all rules,
orders, regulations and requirements of any organization which sets out
standards, requirements or recommendations commonly referred to by major fire
insurance underwriters. Tenant shall promptly upon demand reimburse Landlord for
any additional premium charges for any such insurance policy assessed or
increased by reason of Tenant's use and occupancy of the Property.

        7.2    Compliance with Law; No Nuisance.    Tenant shall not use or
permit the Property to be used for any unlawful purpose; or in violation of any
certificate of occupancy covering the Property; or for any use which may
constitute a public or private nuisance or which creates or produces noxious
odors, smoke, fumes, emissions, noise or vibrations. Tenant shall take all
necessary action to conform to and comply with all laws, orders and regulations
of any governmental authority or reasonably requested by Landlord's or Tenant's
insurers, now or hereafter applicable to the Property or Tenant's use or
occupancy including without limitation, requirements governing the storage of
Hazardous Substances, sprinkler capacities and storage heights. Landlord shall
obtain the permits necessary for Landlord's Work. Tenant shall obtain all
governmental certificates, permits and approvals required for any alterations or
improvements by or for Tenant. Landlord and Tenant shall cooperate in obtaining
temporary and permanent certificates of occupancy.

        7.3    Security Measures.    Tenant shall be solely responsible for
providing adequate security for the Property, including the Parking Lot, and in
no event shall Landlord have the responsibility for providing any security
measures nor shall Landlord have any liability or responsibility for losses due
to theft, burglary or other criminal activity or damages or injuries to persons
or property resulting from persons gaining access to the Property and Tenant
hereby indemnifies and releases Landlord from all liability for any of such
losses, damages or injury. Tenant shall have the right to install security
systems in accordance with the terms of this Lease.

        7.4    Existing Conditions.    Tenant accepts the Property in its "as
is" condition as of the date hereof, excepting only the work to be completed by
Landlord as set forth on the Landlord's Work Rider and as otherwise provided in
this Lease. Tenant acknowledges that Landlord has not made any

8

--------------------------------------------------------------------------------




representation as to the condition of the Property or the suitability of the
Property for Tenant's intended use. Tenant has made such investigation as it
deems necessary of the Property.

Section 8

MAINTENANCE AND REPAIR

        8.1    Tenant Obligations.    Tenant shall keep and maintain all parts
of the Property (including, but not limited to, the non-structural portions of
the Building, the heating and air conditioning systems, fire protection systems,
exterior, interior, landscaping, retention and drainage areas, and systems and
equipment) in good order, condition and repair during the Term. Tenant shall
promptly replace any portion of the Property (except the roof and structural
items which Landlord is required to replace pursuant to Section 8.2 hereof) or
any systems or equipment thereof which cannot be fully repaired, in Landlord's
reasonable judgment, based on the opinion of Landlord's architect or engineer.
All repairs and replacements shall be of substantially equal quality to the
original material or part, and shall be performed in a good and workmanlike
manner. All of Tenant's obligations to maintain and repair the Property shall be
accomplished at Tenant's sole expense. Tenant shall keep and maintain all
portions of the Property and the parking areas, sidewalks, landscaped areas, and
other exterior areas of the Property, in a safe condition, keep loading docks,
parking areas and sidewalks free from accumulations of snow, ice and water.

        8.2    Landlord Obligations.    Landlord shall maintain in good order
and condition, and shall make all necessary repairs and replacements required
therefor to the footings, foundations, columns, beams, mullions and exterior
walls of the Building, except that painting and cosmetic repair to the exterior
of the Building shall be Tenant's responsibility. In addition, Landlord shall
maintain the roof of the Building, including, but not limited to, the roof
membrane and the structural and non-structural aspects of the roof of the
Building. The cost of such maintenance and ordinary repair of the roof shall be
reimbursed by Tenant within thirty (30) days after receipt of Landlord's invoice
therefor (accompanied by reasonable proof of such costs). The cost of any
replacements of all or any portion of the roof, including, but not limited to,
the roof membrane and the structural and non-structural aspects of the roof of
the Building, shall be borne by Landlord at Landlord's sole cost and expense.
Notwithstanding the foregoing, if repairs or replacements to the roof or
structure of the Building are necessitated by the negligence or willful
misconduct of Tenant, it's agents, employees or contractors, then such repairs
or replacements shall be the responsibility of Tenant. Landlord shall be
responsible, and shall hold harmless Tenant in connection with, any latent or
structural defects in the Building (including the roof and all systems) for a
period of one (1) year following the Commencement Date. Latent defects are
defined herein as repairs or replacements which are not observable on the date
of this Lease which are necessitated by the failure to complete construction in
a good and workmanlike manner and in accordance with all applicable building
codes.

        8.3    Maintenance Contracts.    Throughout the Term, Tenant shall
procure and maintain the following service contracts: (i) contract for the
inspection, service, maintenance and repair of all heating, ventilating and air
conditioning equipment installed in the Building (the inspection pursuant to
such contract shall be made at least quarterly); (ii) contract for the
inspection, service, maintenance and repair of fire, sprinkler and safety
systems (made at least annually); and (iii) contract for maintenance of the
landscaped areas of the Property. The identity of each contractor and each
contract shall be subject to Landlord's reasonable approval. Copies of reports
of inspections made hereunder shall be promptly supplied to Landlord. If Tenant
fails to procure and maintain any of the service contracts required by this
Lease, Landlord shall have the right to procure such service contract(s) and
Tenant shall reimburse Landlord therefor promptly upon demand.

9

--------------------------------------------------------------------------------



        8.4    Detention Basin.    Tenant shall pay Tenant's Share (which shall
be 56.40%) of the costs of maintaining the detention basin which services both
the Property and 200 Liberty Way, and the landscaping associated with the basin.
In no event shall Tenant be responsible for repair costs or any capital expenses
relating to the detention basin.

        8.5    Warranties.    Landlord shall pass through to Tenant rights under
any warranties which Landlord has with respect to the Property and any Building
systems which Tenant is obligated to maintain, repair or replace under this
Lease.

Section 9

ALTERATIONS

        9.1    Landlord's Consent Required.    Except as hereinafter provided in
Section 9.2, Tenant shall not make any alterations, changes, additions or
improvements to the Property ("Alterations") without Landlord's prior written
consent. Tenant may not make any Alterations whatsoever to the exterior of the
Property, nor to the electrical, plumbing, sprinkler, security, fire protection,
heating, ventilation or air-conditioning systems without Landlord's prior
written consent. Tenant shall not install any equipment or other items upon or
through the roof, or cause openings to be made in the roof, without Landlord's
prior written consent. In no event shall Alterations permanently reduce the size
or cubic content of the Building or reduce the value of the Property. In all
cases in which the Landlord's consent is required, Landlord agrees that its
consent will not be unreasonably withheld or delayed. Tenant shall submit to
Landlord detailed plans and specifications for proposed Alterations requiring
Landlord's consent and reimburse Landlord for all reasonable third-party
expenses incurred by Landlord in connection with its review thereof. Tenant
shall also provide to Landlord for its reasonable approval the identity of the
contractor Tenant proposes to employ to construct the Alterations. All
Alterations shall be accomplished in accordance with the requirements of this
section.

        9.2    Alterations Not Requiring Consent.    Tenant may make
non-structural interior Alterations which do not exceed $25,000.00 in cost
provided that such Alterations comply with applicable building codes and
reasonable requirements of Tenant's and Landlord's insurers and do not
negatively impact air flow, sprinkler, security or fire protection systems, and
then only by contractors approved by Landlord in writing and after submission to
Landlord of fully detailed and dimensioned plans and specifications pertaining
to the Alterations in question, to be prepared and submitted by Tenant at its
sole cost and expense.

        9.3    Requirements.    All Alterations, whether or not requiring
Landlord's consent, shall be subject to the following requirements:

          (i)  Tenant shall procure all governmental permits and authorizations
for the Alterations, and obtain and provide to Landlord an official certificate
of occupancy and/or compliance upon completion of the Alterations, if
appropriate.

         (ii)  Tenant shall arrange for extension of the commercial general
liability insurance provided for in this Lease to apply to the construction of
the Alterations. Further, Tenant shall procure and maintain Builders Risk
Casualty Insurance in the amount of the full replacement cost of the Alterations
and statutory Workers Compensation Insurance covering all persons employed in
connection with the work. All such insurance shall conform to the insurance
requirements of this Lease.

        (iii)  Tenant shall construct the Alterations in a good and workmanlike
manner utilizing materials of first class quality and shall be completed with
due diligence and in compliance with all laws and governmental regulations.

10

--------------------------------------------------------------------------------






        (iv)  Upon completion of the Alterations, Tenant shall provide Landlord
with "as built" reproducible transparency plans of the Alterations.

         (v)  Alterations shall be the property of Landlord and shall remain on
the Property upon termination of the Lease, or, if Landlord so requires, a
portion of or all Alterations shall be removed by Tenant on or prior to the
termination of the Lease and Tenant shall restore the Property to its condition
prior to such Alterations.

        9.4    Covenant Against Liens.    Tenant shall not have any right to
subject Landlord's interest in the Property to any mechanic's lien or any other
lien whatsoever. If any mechanic's lien or other lien, charge or order for
payment of money shall be filed as a result of the act or omission of Tenant,
Tenant shall cause such lien, charge or order to be discharged or appropriately
bonded within twenty (20) days after notice from Landlord thereof, and Tenant
shall indemnify and save Landlord harmless from all liabilities and costs
resulting therefrom. Landlord's consent to any Alterations, and/or the identity
of any contractor performing the same, shall not constitute an authorization by
Landlord of any contract between any such contractor and Tenant for the
performance of such Alterations. Landlord shall have the right but not the
obligation to pay and discharge any lien upon the Property without regard to
whether such lien shall be lawful or correct, or to require that Tenant deposit
with Landlord in cash, lawful money of the United States, one hundred fifty
percent (150%) of the amount of such claim, which sum may be retained by
Landlord until such claim shall have been removed of record or until judgment
shall have been rendered on such claim and such judgment shall have become
final, at which time Landlord shall have the right to apply such deposit in
discharge of the judgment on said claim and any costs, including attorneys' fees
incurred by Landlord, and shall remit the balance thereof to Tenant.

        9.5    Signs.    Signage shall be governed by the provisions of the
Rules and Regulations Rider. Landlord shall contribute a maximum of Fifteen
Thousand Dollars ($15,000.00) towards the cost of Tenant's initial signage at
the Property, as set forth on the Landlord's Work Rider.

Section 10

ENVIRONMENTAL LAW COMPLIANCE

        10.1    Tenant's Obligations    Tenant shall, at its sole cost and
expense, fulfill, observe and comply with all of the terms and provisions of all
applicable federal, state and local environmental laws now in effect or
hereinafter enacted ("Environmental Laws") which are applicable to Tenant's use
and occupancy of the Property, including without limitation the Industrial Site
Remediation Act (N.J.S.A. 13:1K-6 et seq.) ("ISRA") or any equivalent law or
ordinance; as any of the same may be amended from time to time, and all rules,
regulations, ordinances, opinions, orders and directives issued or promulgated
pursuant thereto or in connection therewith ("Environmental Laws"). Tenant's
obligations pursuant to this Section 10 shall apply to conditions relating to
Tenant's operations and/or possession or use of the Property, and to conditions
arising during Tenant's possession or use of the Property whether pursuant to
this Lease or otherwise.

        Tenant shall promptly deliver to Landlord any and all documentation
reasonably acceptable to Landlord evidencing Tenant's compliance with
Environmental Laws. Tenant shall not be required to undertake an environmental
audit in order to document Tenant's compliance unless same is required by a
governmental agency with jurisdiction over the Property and is related to
Tenant's use and/or occupancy of the Property. Tenant shall immediately provide
Landlord with copies of all written correspondence, reports, notices, orders,
findings, declarations and other materials pertinent to Tenant's compliance with
Environmental Laws.

        If ISRA is applicable to (i) Tenant's use of the Property or (ii) the
termination or expiration of the Lease, Tenant, at its sole cost and expense,
shall, within the time period prescribed by applicable law

11

--------------------------------------------------------------------------------




with respect to "closing operations" or "transferring ownership or operations"
(as said terms are defined in ISRA) by Tenant, provide Landlord with a certified
true copy of:

          (i)  A letter from the New Jersey Department of Environmental
Protection ("NJDEP") (or such other agency or body as shall then have
jurisdiction over ISRA matters), stating that ISRA does not then apply to
Tenant, Tenant's use and occupancy of the Property and the closing of operations
or transferring of ownership or operations of all or any portion of the
Property; or

         (ii)  A "No further action letter" (as said term is defined in ISRA)
duly and finally approved by NJDEP or such other agency or body as shall then
have jurisdiction over ISRA matters; or

        (iii)  A "Remedial action workplan" (as said term is defined in ISRA)
duly and finally approved by NJDEP or such other agency or body as shall then
have jurisdiction over ISRA matters, or

        (iv)  other documentation reasonably acceptable to Landlord evidencing
Tenant's compliance with, or the non-applicability of, ISRA.

Without limiting the foregoing, Tenant agrees at its sole cost and expense, to
promptly discharge and remove any lien or other encumbrance against the Property
arising from or in connection with Tenant's failure or inability, for any reason
whatsoever (other than if such failure or inability was caused by Landlord), to
observe or comply with any Environmental Laws; and to indemnify and hold
Landlord harmless from and against any and all liability, penalties, losses,
expenses, damages, costs, claims, causes of action, judgments and/or the like,
of whatever nature, including, but not limited to, reasonable attorneys' fees,
to the extent said lien, encumbrance, liability, penalty, loss, expense, damage,
cost, claim, cause of action, judgment and/or the like arise from or in
connection with Tenant's failure or inability, for any reason whatsoever (other
than if such failure or inability was caused by Landlord) to observe or comply
with Environmental Laws and/or the provisions of this Section 10.

        10.2    Hazardous Substances.    "Hazardous Substances" shall mean any
substance, material, waste, gas or particulate matter which (i) is now, or at
any future time may be, regulated by the United States Government, the state in
which the Property is located, any other state with jurisdiction, or any local
governmental authority, or (ii) the exposure to, or manufacture, possession,
presence, use, generation, storage, transportation, treatment, release,
disposal, abatement, cleanup, removal, remediation or handling of is prohibited,
controlled or regulated by any environmental law, or (iii) requires
investigation or remediation under any environmental law or common law, or
(iv) is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous, or (v) causes or threatens to
cause a nuisance upon the Property or to adjacent properties or poses or
threatens to pose a hazard to the health or safety of persons on or about the
Property. Such term includes, without limitation, any material or substance
which is (1) now or at any future time defined as a "hazardous waste,"
"hazardous material," "hazardous substance," "hazardous chemical", "hazardous
air pollutant," "extremely hazardous waste," "restricted hazardous waste,"
"toxic pollutant" or any like or similar term under any applicable environmental
law; (2) oil and petroleum products, natural gas, natural gas liquids, liquefied
natural gas, and synthetic gas usable for fuel; (3) asbestos or
asbestos-containing material; (4) polychlorinated biphenyls; or (5) radioactive
material.

        10.3    No Underground Tanks.    Tenant shall not install any
underground or above-ground tanks for the storage of fuel oil, gasoline and/or
other petroleum products or by-products.

        10.4    Indemnification by Tenant.    Tenant shall indemnify, defend and
hold harmless Landlord, its partners, principals, managers, members, officers,
agents, employees and servants, from all fines, suits, procedures, claims and
actions of any kind arising out of or in any way connected with (i) the
violation of Environmental Laws by Tenant, its partners, principals, managers,
members, officers, agents, employees, servants and invitees, or related to any
spills or discharges of Hazardous Substances on the Property which occur during
the term of this Lease (and/or any prior or subsequent occupancy of the

12

--------------------------------------------------------------------------------




Property by Tenant) unless caused by Landlord, its partners, principals,
managers, members, officers, agents, employees, servants and invitees, (ii) the
violation of any Environmental Laws on the Property by Tenant, its partners,
principals, managers, members, officers, agents, employees, servants and
invitees or related to any spills or discharges of Hazardous Substances on the
Property caused by Tenant, its partners, principals, managers, members,
officers, agents, employees, servants and invitees, which occur during the term
of this Lease (and/or any prior or subsequent use or occupancy of the Property
by Tenant); and from all fines, suits, procedures, claims and actions of any
kind arising out of Tenant's failure to provide all information, make all
submissions and take all actions required by any federal, state or local
authority having jurisdiction over environmental matters relating to the
Property and Tenant's use of the Property.

        10.5    Representation and Indemnification by Landlord.    Landlord
represents that, to the best of Landlord's knowledge, no violation of
Environmental Law exists at the Property as of the date of this Lease. Landlord
represents that The Phase I Environmental Site Assessment dated August 14, 2001
prepared for Metropolitan Life Insurance Company by IVI Environmental, Inc., IVI
Project No.: E1076091, a copy of which has been provided to Tenant, is true,
accurate and complete in all respects to the best of Landlord's knowledge as of
the date of this Lease. Landlord shall indemnify, defend and save harmless
Tenant, its partners, principals, managers, members, officers, agents, employees
and servants from and against all loss, costs, claims, fines, suits, procedures,
claims and actions of any kind or fines incurred by Tenant arising out of or in
any way connected with by reason of (i) the presence of the violation of
Environmental Laws prior to the Commencement Date; (ii) the presence of any
Hazardous Substances on the Property prior to the Commencement Date; (iii) or
the spill or discharge of Hazardous Substances on the Property caused by
Landlord, its partners, principals, managers, members, officers, agents,
employees, servants or invitees.

        10.6    Tenant and Landlord agree that each of the foregoing provisions
of this Section 10 shall survive the expiration or earlier termination of the
term of this Lease.

Section 11

LANDLORD'S ACCESS

        11.1    Landlord's Access.    Upon forty-eight hours' prior telephone
notice to Tenant, Landlord and its representatives may enter the Property at all
reasonable times in the company of Tenant's representative for the purpose of
inspecting the Property, or making any necessary repairs (but Landlord shall not
be required to make any repairs and shall not be liable to tenant or any third
party for failure to make any repair which is Tenant's obligation in the first
instance), or to show the Property to prospective purchasers, investors,
encumbrancers, or tenants, or for any other purpose Landlord reasonably deems
necessary and Landlord shall, at the time of providing notice, inform Tenant of
the purpose of the visit. In the case of an emergency, Landlord or its agents
may enter the Property without prior notice, and may enter forcibly, without
liability to Tenant, and without affecting this Lease. During the last nine
(9) months of the Term Landlord may place "For Sale" or "For Lease" signs and
banners on the Property.

Section 12

ASSIGNMENT AND SUBLETTING

        12.1    Assignment and Subletting.    Tenant shall have the right to
assign, transfer or hypothecate this Lease, or sublet the Property or any part
thereof without the prior written consent of Landlord, on the terms hereinafter
set forth.

13

--------------------------------------------------------------------------------



        12.2    Conditions.    Tenant may transfer or hypothecate this Lease, or
sublet the Property only upon the following express conditions, which conditions
are agreed by Landlord and Tenant to be reasonable:

        (h)   Tenant shall not be in default of its obligations under the Lease
beyond applicable notice, grace and cure periods;

         (ii)  The use to be made of the Property by the proposed transferee,
assignee or subtenant ("Transferee") is consistent with the uses permitted by
this Lease or any applicable law or regulation;

        (iii)  Tenant shall supervise and monitor the Transferee's use of the
Property to insure that Transferee operates and maintains the Property in a
first class manner consistent with the provisions of the Lease;

        (iv)  The sublease or assignment document shall evidence the
Transferee's agreement to abide by all of the terms, covenants, conditions,
provisions and agreements of this Lease and shall evidence the Transferee's
agreement that in the event Landlord gives such Transferee notice that there is
an Event of Default by Tenant under this Lease, such Transferee shall thereafter
make all sublease or other payments directly to Landlord, which will be received
by Landlord without any liability whether to honor the transfer or otherwise
(except to credit such payments against sums due under this Lease), and any
Transferee shall agree to attorn to Landlord or its successors and assigns at
their request should this Lease be terminated for any reason, except that in no
event shall Landlord or its successors or assigns be obligated to accept such
attornment;

         (v)  An executed duplicate original of said assignment and assumption
agreement or other transfer on a form reasonably approved by Landlord, shall be
delivered to Landlord promptly after its execution.

        12.3    Profits from Sublease or Assignment.    In the event of any
assignment or subletting, Tenant shall remit to Landlord as Additional Rent each
month during the remainder of the Term fifty percent (50%) of any Profits of
Subletting. "Profits of Subletting" shall mean all rent or other sums received
by Tenant from its assignee or sublessee in excess of the Base Rent and other
charges paid by Tenant allocable to the sublet or assigned portion of the
Property, less reasonable customary brokerage fees, reasonable attorneys' fees,
and other customary transaction costs, directly incurred in connection with such
assignment or subletting. The sums payable to Landlord under this Section 12
shall be paid to Landlord as Additional Rent promptly upon the payment of such
sums by the assignee or subtenant to Tenant.

        12.4    Tenant Primarily Liable.    No assignment or subletting
hereunder, whether or not with Landlord's consent and with no exceptions
whatsoever, shall release Tenant from any obligations under this Lease, and
Tenant shall continue to be primarily liable hereunder. If Tenant's transferee,
assignee or sublessee defaults under this Lease, Landlord may proceed directly
against Tenant without pursuing its remedies against the transferee, assignee or
sublessee.

Section 13

CASUALTY

        13.1    Repair.    If the Property is damaged or destroyed by fire or
other casualty, and Landlord reasonably estimates in a writing delivered to
Tenant that the Property can be repaired within one hundred eighty days
(180) days after such casualty occurred (subject to Force Majeure), then, except
as provided in Section 13.3 below, this Lease shall remain in effect and
Landlord shall commence repair and restoration as soon as commercially
reasonable. Rent shall abate for the portion of the Property which Tenant is
unable to use until Tenant's use thereof is restored, and Landlord shall apply
the

14

--------------------------------------------------------------------------------



proceeds of rental income insurance to Tenant's rent obligations for such period
of time. If, in the reasonable estimate of Landlord, the Property cannot be
fully repaired within said one hundred eighty (180) day period, Landlord or
Tenant may elect to terminate this Lease by giving written notice to the other
within thirty (30) days after becoming aware of the occurrence of the casualty.
If this Lease is not so terminated, Landlord shall commence repair and
restoration as soon as commercially reasonable, and shall pursue such repair and
restoration with diligence, subject to Force Majeure, in which event this Lease
shall remain in full force and effect. Landlord shall not be required to repair
improvements or alterations to the Property made by Tenant. Notwithstanding
anything to the contrary contained herein, if the Building is damaged by fire or
other casualty and (i) the insurance proceeds received by Landlord on account of
such damage are insufficient to pay for the necessary repairs, or
(ii) Landlord's mortgagee does not permit Landlord to utilize the insurance
proceeds to repair such damage, or (iii) governmental authorities do not grant
all necessary approvals to rebuild or repair such damage, then Landlord may
elect to terminate this Lease by giving Tenant written notice to Tenant.

        13.2    Last 18 Months of Term.    Landlord and Tenant shall each have
the right to terminate this Lease if more than twenty five (25%) percent of the
ground floor area of the Building is damaged or destroyed by fire or other
casualty during the last eighteen (18) months of the Term (or during the last
eighteen (18) months of any Extension Term) and Landlord reasonably estimates in
a writing delivered to Tenant that the period required in order to restore the
Building will extend beyond the earlier of (i) the scheduled Expiration Date of
the Term (or applicable Extension Term), or (ii) sixty (60) days after the date
of such casualty. Said termination shall not release Tenant from the obligations
and liabilities of Tenant under this Lease which have accrued prior to the
termination date. If Tenant elects to exercise an Extension Option pursuant to
the Extension Options Rider, Section 13.2 shall be null and void unless the
casualty loss takes place during the last 18 months of the Extension Term.

        13.3    Insurance Proceeds.    Upon any termination of this Lease under
the provisions of this Section 13, all proceeds from insurance policies covering
the Property (other than proceeds attributable to Tenant's personal properly)
shall be disbursed and paid to Landlord.

        13.5    Express Agreement.    The agreements contained in this
Section 13 provide a material part of the consideration for this Lease and
Tenant waives the protection of any law now or hereafter in force which grants a
tenant the right to terminate a lease in the event of the destruction of a
leased property, and agrees that the provisions of this paragraph shall govern
in the event of any damage to or destruction of the Property.

Section 14

EMINENT DOMAIN

        14.1    Complete Taking.    If the whole of the Property or so much
thereof as to render the balance unusable by Tenant shall be taken under power
of eminent domain, or is sold, transferred or conveyed in lieu thereof, this
Lease shall automatically terminate as of the date possession is taken by the
condemning authority. No award for any partial or entire taking shall be
apportioned, and Tenant hereby assigns to Landlord any award which may be made
in such taking or condemnation, together with any and all rights of Tenant now
or hereafter arising in or to the same or any part thereof; provided, however,
that nothing contained herein shall be deemed to give Landlord any interest in
or to require Tenant to assign to Landlord any award made to Tenant for the
taking of personal property and trade fixtures belonging to Tenant and removable
by Tenant at the expiration of the Term hereof as provided hereunder, or for the
interruption of, or damage to, Tenant's business or for relocation expenses
incurred by Tenant. Landlord shall be entitled to receive the entire award made
for any "bonus value" of the leasehold estate created by this Lease.

        14.2    Partial Taking.    If only part of the Building or the Property
is taken under power of eminent domain, or is sold, transferred or conveyed in
lieu thereof, the rent shall abate with respect to

15

--------------------------------------------------------------------------------




the part of the Building which is taken, and this Lease shall be otherwise
unaffected by such taking provided, however, if ten percent (10%) or more of the
Property shall be so taken and the remaining area of the Property shall not, in
Tenant's reasonable business judgment, be reasonably adequate for Tenant to
continue operation of its business at the Property, Tenant may terminate this
Lease by giving Landlord written notice to that effect within thirty (30) days
following the effective date of the Taking (or transfer in lieu thereof). If
this Lease shall remain in effect as to the portion of the Property not taken,
Landlord shall restore the improvements not taken as nearly as reasonably
practicable to their condition prior to the Condemnation, provided that in no
event shall Landlord be required to expend funds in excess of the amount
actually received by Landlord with respect to such necessary repair or
restoration. Landlord shall not be required to restore improvements or
alterations to the Property made by Tenant.

        14.3    Temporary Taking.    If all or any portion of the Property is
taken under power of eminent domain for a limited period of time, this Lease
shall remain in full force and effect and Tenant shall obligation to perform all
of the terms, conditions and covenants of this Lease, including, without
limitation, the payment of all rents due hereunder, shall continue unabated.
Tenant shall be entitled to receive credit for rent due for that portion of the
award which is actually received by Landlord for any such temporary taking of
the Property attributable to any period within the Term.

Section 15

SURRENDER OF PROPERTY

        15.1    Surrender of Property.    Upon expiration or earlier termination
of the Lease, Tenant shall quit surrender possession of the Property to Landlord
vacant, broom clean and dust-free, and maintained in good order and condition
during the term hereof, except for ordinary aging of the Building, improvements
and systems. "Ordinary aging" shall not include (i) any damage or deterioration
that would have been prevented by good maintenance practice or repairs or
replacements which Tenant should reasonably have made during the Term;
(ii) damage caused by vibrations from Tenant's equipment or operations;
(iii) damage caused by fork lift trucks or other vehicles or equipment hitting
structural columns, doors or loading docks; or (iv) damage caused by equipment
on, or penetrations in, the roof. Tenant shall, without expense to Landlord,
remove or cause to be removed from the Building all debris and rubbish, all
furniture, equipment, business and trade fixtures, racking and storage systems,
alterations, improvements, electric, computer and telecommunications and
security systems, wiring and cables, installed by or for Tenant, and items of
personal property owned by Tenant or installed or placed on the Property by
Tenant or any subtenant or assignee. Tenant shall repair all damage to the
Property resulting from the installation, use and/or removal of such items.
Tenant shall not remove any power wiring or power panels, lighting or lighting
fixtures, wall coverings, blinds or other window coverings, carpets or other
floor coverings, heaters or air conditioners or fencing or gates, except if
installed by Tenant and required by Landlord to be removed. Nothing herein shall
be construed to require Tenant to remove the alterations and improvements which
are included in the Landlord's Work as set forth on Landlord's Work Rider.

        15.2    Abandoned Property.    Any and all personal property of Tenant
remaining on the Property ten (10) days after the expiration or earlier
termination of this Lease shall be deemed abandoned and at Landlord's election
may either be retained by Landlord or may be removed from the Property at
Tenant's expense and disposed of by Landlord at public or private sale, in such
manner and at such times and places as Landlord, in its sole discretion, may
deem proper, without notice to Tenant. The failure by Tenant to remove its
property from the Property or to surrender the Property in the manner and
condition required by this Lease, shall constitute a holdover.

16

--------------------------------------------------------------------------------



Section 16

HOLDOVER

        16.1    In the event Tenant remains in possession of the Property after
the expiration or earlier termination of this Lease (the "Holdover Period"),
such holding over shall not be deemed to extend the Term or renew this lease but
such holding over shall continue upon the terms, covenants and conditions of
this Lease as a tenant at will except that, in addition to any damages to which
Landlord may be entitled or other remedies Landlord may have by law, Tenant
shall pay to Landlord Base Rent for the first two (2) months of the Holdover
Period at the rate of 150% of the Base Rent payable during the last lease year
of the Term, plus all items of additional rent and other charges with respect to
the Property payable by Tenant during the Holdover Period prorated on a per diem
basis based on the actual number of days of the Holdover Period. For any
Holdover Period in excess of two (2) months, Tenant shall pay to Landlord Base
Rent at the rate of 200% of the Base Rent payable during the last lease year of
the Term, plus all items of additional rent and other charges with respect to
the Property payable by Tenant during the Holdover Period prorated on a per diem
basis based on the actual number of days of the Holdover Period. If the Property
is not surrendered upon the Termination Date or prior expiration of the Term, in
addition to the amounts set forth above, Tenant shall indemnify and hold
harmless Landlord against any and all costs, losses, expenses and liabilities
resulting therefrom, including, without limitation, any claims made by any
succeeding tenant and/or real estate broker founded upon such delay, and
reasonable attorney's fees. Nothing herein contained shall be deemed to give
Tenant any right to remain in possession of the Property after the expiration of
the Term of this Lease and Landlord expressly reserves the right to require
Tenant to surrender possession of the Building to Landlord as provided in this
Lease upon the expiration or earlier termination of the Lease. The sum due to
Landlord hereunder shall be payable by Tenant upon demand.

Section 17

DEFAULT; REMEDIES

        17.1.    Events of Default.    Tenant shall be in default upon the
occurrence of one or more of the following events (an "Event of Default"):

          (i)  Tenant fails to pay rent or any other sum of money which is due
and required to be paid by Tenant hereunder within ten (10) days of notice by
Landlord that such sum is due;

         (ii)  Tenant fails to perform or observe any other covenant, condition,
or agreement of this Lease, which failure is not cured within thirty (30) days
after the giving of notice thereof by Landlord (unless such default is of such
nature that it cannot be cured within such thirty (30) period, in which case no
Event of Default shall occur so long as Tenant shall commence the curing of the
default within such thirty (30) day period and shall thereafter complete the
curing thereof with diligence and continuity). Notice required hereunder shall
be in lieu of, and not in addition to, any notice required by any law now or
hereafter applicable;

        (iii)  Tenant's failure to cause to be released (by bond or otherwise)
any mechanics liens filed against the Building or the Property within thirty
(30) days after the date the same shall have been filed or recorded; or

        (iv)  The occurrence of any other event described as a default elsewhere
in the Lease or any amendment thereto, regardless of whether such event is
defined as an "Event of Default."

        No act or thing done by Landlord or Landlord's agents during the Term
shall be deemed an acceptance of a surrender of the Property, and no agreement
to accept such surrender shall be valid unless in writing and signed by
Landlord.

17

--------------------------------------------------------------------------------



        Tenant agrees to pay as additional rent all reasonable attorneys' fees
and other expenses incurred by Landlord in the enforcement of any of the
agreements or obligations of Tenant under this Lease.

        17.2    Remedies.    On the occurrence of an Event of Default, without
limiting any other right or remedy Landlord may have, without notice or demand,
Landlord may:

          (i)  Terminate this Lease and Tenant's right to possession of the
Property by any lawful means, in which event Tenant shall immediately surrender
possession of the Property to Landlord.

         (ii)  Permit Tenant to remain in possession of the Property, in which
event this Lease shall continue in effect. Landlord shall be entitled to enforce
all of Landlord's rights and remedies under this Lease, including the right to
receive the rent as it becomes due under this Lease.

        (iii)  Pursue any other remedy now or hereafter available under the laws
of the jurisdiction in which the Property is located.

        17.3    Landlord's Right to Cure Tenant's Default.    If Tenant fails to
make any payment or perform any act on its part to be made or performed pursuant
to this Lease, then Landlord, without waiving or releasing Tenant from such
obligation, may (but shall not be obligated to) make such payment or perform
such act on Tenant's part, and the costs incurred by Landlord in connection with
such payment or performance, together with Default Interest thereon, shall be
paid on demand by Tenant to Landlord as additional rent.

        17.4    Cumulative Rights.    All rights, powers and remedies of
Landlord hereunder and under any other agreement now or hereafter in force
between Landlord and Tenant shall be cumulative and not alternative and shall be
in addition to all rights, powers and remedies given to Landlord by law, and the
exercise of one or more rights or remedies shall not impair Landlord's right to
exercise any other right or remedy. In addition to other remedies provided in
this Lease, Landlord shall be entitled to restraint by injunction of any
violation or threatened violation by Tenant of any of the provisions of this
Lease. A receipt by landlord of any installment of Base Rent or Additional Rent
with knowledge of the breach of any covenant or agreement contained in this
Lease shall not be deemed a waiver or such breach, and shall not be deemed to
have been waived unless expressed in writing and signed by Landlord. Landlord
shall be entitled to accept less than the full amount due on account of Base
Rent and Additional Rent without thereby waiving the right to collect the
balance due, nor shall any endorsement or statement on any check or payment be
deemed an accord and satisfaction and Landlord may accept such check or payment
without prejudice to Landlord's right to recover the balance due. Landlord shall
be entitled, to the same extent permitted by applicable law, to injunctive
relief in case of the violation, or attempted or threatened violation, of any
covenant, agreement, condition or provision of this Lease or to a decree
compelling performance or any covenant, agreement, condition or provision of
this Lease, or to any other remedy allowed Landlord by law.

        17.5    Mitigation.    In the event of a Default by Tenant, Landlord
shall use commercially reasonable efforts to relet the Property or otherwise to
mitigate its damages resulting from Tenant's default hereunder, taking into
consideration other space in the vicinity of the Property which Landlord or any
of its Affiliates has available for lease. Such reletting may be for periods
greater or lesser than the balance of the Term, and on such terms and
conditions, including free rent, remodeling, fixturing or other concessions, as
are commercially reasonable. The proceeds of reletting shall be applied first to
pay Reletting Expenses, then to pay Rent, any balance then to be retained by
Landlord. Landlord's efforts to mitigate its damages shall be subject to the
following criteria:

          (i)  Landlord shall have no obligation to solicit or entertain
negotiations with any other prospective tenants for the Property until Landlord
obtains full and complete possession of the Property including, without
limitation, the final and unappealable legal right to re-let the Property free
of any claim of Tenant.

18

--------------------------------------------------------------------------------



         (ii)  Landlord shall have no obligation to lease the Property to a
Substitute Tenant for a rental less than the current fair market rental then
prevailing for similar space in comparable buildings in the same market area as
the Building.

        (iii)  Landlord shall have no obligation to enter into a lease with any
proposed Substitute Tenant that does not have, in Landlord's reasonable opinion,
sufficient financial resources or operating experience to operate the Property
in a first-class manner.

        (iv)  Landlord shall have no obligation to expend any amount of money to
alter, remodel, or otherwise make the Property suitable for use by a Substitute
Tenant unless and until Tenant pays any such sum to Landlord in advance of
Landlord's execution of a lease with such Substitute Tenant (which payment shall
not be in lieu of any damages or other sums to which Landlord may be entitled to
as a result of Tenant's default under this Lease).

        17.6    Late Payment.    Tenant's failure to pay rent promptly or make
other payments required under this Lease may cause Landlord to incur
unanticipated costs, which are impractical to ascertain. Any amount due from
Tenant to Landlord hereunder which is not paid within ten (10) days of the date
due shall bear interest at the rate equal to the lower of fourteen percent (14%)
per annum ("Default Interest Rate") or the maximum lawful rate of interest from
the due date until paid, but the payment of such interest shall not excuse or
cure any default by Tenant under this Lease. In addition to such interest:
(i) If Base Rent is not paid within ten (10) days after the same is due, a late
charge equal to three percent (3%) of the amount overdue shall be assessed from
the due date of such payment and shall accrue for each calendar month or part
thereof until such rental, including the late charge, is paid in full, which
late charge Tenant hereby agrees is a reasonable estimate of the damages
Landlord shall suffer as a result of Tenant's late payment and (ii) An
additional charge of $50.00 shall be assessed for any check given to Landlord by
or on behalf of Tenant which is not honored by the drawee thereof; which damages
include Landlord's additional administrative and other costs associated with
such late payment and unsatisfied checks and the parties agree that it would be
impracticable or extremely difficult to fix Landlord's actual damage in such
event. Such charges for interest and late payments and unsatisfied checks are
separate and cumulative and are in addition to and shall not diminish or
represent a substitute for any or all of Landlord's rights or remedies under any
other provision of this Lease.

        17.7    Inducement Provisions Void on Default.    Any provision for any
period of free or abated rent or other charges, or for the giving or paying by
Landlord to or for Tenant of any cash, tenant improvement allowance, or other
bonus, inducement or consideration for Tenant's entering into this Lease, all of
which concessions are hereinafter referred to as "Inducement Provisions," shall
be deemed conditioned upon Tenant's full and faithful performance of all of the
terms, covenants and conditions of this Lease. Inducement Provisions shall be
deemed spread over the Initial Term of the Lease. Upon breach of this Lease by
Tenant, any such Inducement Provision shall automatically be deemed deleted from
this Lease and of no further force or effect, and any unamortized (over the
Initial Term) portion of free rent, other charge, bonus, inducement or
consideration theretofore abated, given or paid by Landlord under such an
Inducement Provision shall be immediately due and payable by Tenant to Landlord.
The acceptance by Landlord of rent or the cure of the breach which initiated the
operation of this paragraph shall not be deemed a waiver by Landlord of the
provisions of this paragraph unless specifically so stated in writing by
Landlord at the time of such acceptance.

        17.8    Landlord's Default.    Landlord shall not be in default in the
performance of any obligation required to be performed by Landlord pursuant to
this Lease, unless Landlord fails to perform such obligation within thirty
(30) days after the delivery of written notice from Tenant specifying in detail
Landlord's failure to perform; provided, however, that if the nature of
Landlord's obligation is such that more than thirty (30) days are required for
its performance, then Landlord shall not be in default under this Lease if it
shall commence such performance within such thirty (30) day period and

19

--------------------------------------------------------------------------------




thereafter diligently pursue the same to completion. If Landlord fails to cure
such non-performance within the required time period, Tenant shall have the
right, but not the obligation, to cure Landlord's default, and the reasonable
costs incurred by Tenant in connection therewith shall be paid by Landlord to
Tenant within thirty (30) days of Tenant's written request therefor, which
request shall be accompanied by reasonable proof of such costs. Tenant shall not
have the right to off-set any costs incurred in connection therewith against its
obligations to pay Base Rent, Additional Rent or any other charge under this
Lease but Tenant shall have all other remedies available at law or in equity for
any default of Landlord, subject to Section 18.3 below. Landlord agrees to pay
reasonable attorneys' fees and other out-of-pocket expenses incurred by Tenant
in the enforcement of any of the agreements or obligations of Landlord under
this Lease.

Section 18

INDEMNIFICATION; EXEMPTION OF LANDLORD FROM LIABILITY

        18.1    Indemnification by Tenant.    Subject to the insurance and
waiver of subrogation provisions contained in Section 5 of this Lease, Tenant
shall indemnify and hold harmless Landlord, Sudler Construction Co., Inc.,
Sudler Management Company, L.L.C., Landlord's Mortgagee and Landlord's managing
agent, and their respective officers, shareholders, partners, managers, members,
agents, contractors, invitees and employees (collectively the "Landlord
Indemnitees"), from and against all liability, claims or costs, including
reasonable legal fees, arising from (i) Tenant's use or occupancy of the
Building or the Property or from the conduct of its business or from any
activity, work or thing which may be permitted or suffered by Tenant in or about
the Building or the Property; (ii) any breach of this Lease by Tenant; (iii) any
other act or omission of Tenant or any negligence of Tenant or any of its
agents, contractors, employees or invitees, patrons, customers or members in or
about the Property; or (iv) any injury to person or damage to property occurring
on or about the Property during the Term. Tenant' shall further indemnify,
defend and hold Landlord Indemnities harmless from and against any and all
claims arising from and from any and all costs, attorneys' fees, expenses and
liabilities incurred in the defense of any claim or any action or proceeding
brought thereon, including negotiations in connection therewith. As between
Tenant and Landlord, Tenant hereby assumes all risk of damage to property or
injury to persons in or about the Building from any cause and Tenant hereby
waives all claims in respect thereof against Landlord. Tenant shall defend the
Landlord Indemnitees against any such claim of a third party, with counsel
reasonably acceptable to Landlord.

        18.2    Indemnification by Landlord.    Subject to the insurance and
waiver of subrogation provisions contained in Section 5 of this Lease, Landlord
shall indemnify and hold harmless Tenant, its officers, shareholders, partners,
managers, members, agents, contractors, invitees and employees (collectively the
"Tenant Indemnitees") from and against all liability, claims or costs, including
reasonable legal fees, arising from any breach of this Lease by Landlord or
arising from the negligence or misconduct of Landlord. Landlord shall defend the
Tenant Indemnitees against any such liability, claim or cost with counsel
reasonably acceptable to Tenant. The obligation of Landlord under this Paragraph
shall survive expiration or earlier termination of the Term.

        18.3    Landlord's Liability Limited.    There shall be no personal
liability of the Landlord or Tenant or Tenant as the case maybe, or any partner,
stockholder, agent, employee, officer, manager, member, director or other
principal of Landlord, or Tenant, as the case may be, in connection with this
Lease. Tenant agrees to look solely to the interest of Landlord in the Property
for the collection of any judgment or other judicial process requiring the
payment of money by Landlord in the event of any default or breach by Landlord
with respect to this Lease or in any way relating to the Property. No other
assets of Landlord or any principal of Landlord shall under any circumstances be
subject to levy, execution or other procedures for the satisfaction of Tenant's
remedies.

20

--------------------------------------------------------------------------------




Section 19

FORCE MAJEURE

        19.1    Force Majeure.    If either party is unable to perform any of
its obligations due to events beyond such party's reasonable control, the time
provided to such party for performing such obligations shall be extended by a
period of time equal to the duration of such events, and the other party shall
not be entitled to any claim against such party by reason thereof. Events beyond
a party's reasonable control include, but are not limited to, acts of God, war,
civil commotion, labor disputes, strikes, casualty, weather conditions, labor or
material shortages, or unusual governmental delay. Nothing herein shall delay or
affect Tenant's obligation to pay Base Rent, Real Property Impositions or other
items of Additional Rent payable by Tenant under this Lease as the same becomes
due.

Section 20

ESTOPPEL STATEMENT & FINANCIAL STATEMENTS

        20.1    Estoppel Statement.    Tenant and Landlord shall each be
obligated, at any time and from time to time, upon not less than thirty
(30) days' prior written notice from the other party, to execute, acknowledge
and deliver to the other party a statement in writing certifying on information
and belief the following information, (but not limited to the following
information in the event further information is reasonably requested by the
other party or Landlord's Mortgagee): (i) the Commencement Date; (ii) the
Expiration Date; (iii) that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease, as modified, is in full force and effect); (iv) the Base Rent;
(v) dates to which the rental and other charges are paid in advance, if any;
(vi) the amount of Tenant's security deposit; and (vii) acknowledging that there
are not, to the party's knowledge, any uncured defaults on the part of the other
party hereunder, and no events or conditions then in existence which, with the
passage of time or notice or both, would constitute a default on the part of the
other party hereunder, or specifying such defaults, events or conditions, if any
are claimed.

        20.2    Financial Statements.    Landlord and Tenant acknowledge that
Tenant's financial statements can be obtained by Landlord through public
filings. If at any time during the Term Tenant's financial statements cannot be
obtained through public filings, then Tenant agrees that within twenty
(20) business days after Landlord's written request, Tenant shall deliver to
Landlord such financial statements as are reasonably required to verify the net
worth of Tenant in connection with a proposed sale or financing of the Property
by Landlord. Any such statement may be given by Landlord to and relied upon by
any Landlord's Mortgagee or prospective encumbrancer of the Property, but (with
respect of non-public information) otherwise shall be kept confidential by
Landlord and such Landlord's Mortgagee or prospective encumbrancer and if Tenant
requests, such parties will agree to execute and deliver to Tenant a
confidentiality agreement in form and substance reasonably satisfactory to
Tenant and such party(ies).

Section 21

QUIET ENJOYMENT

        21.1    Quiet Enjoyment.    For as long as Tenant pays the Base Rent and
additional rent and performs its other obligations under this Lease, Tenant
shall have quiet possession of the Property for the term provided by this Lease,
subject to the provisions of this Lease.

21

--------------------------------------------------------------------------------



Section 22

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT

        22.1    Subordination.    This Lease is subject and subordinate to all
mortgages and deeds of trust which now or hereafter affect the Property,
including all renewals, modifications, consolidations, replacements and
extensions thereof, conditioned upon the execution of a Subordination,
Non-Disturbance and Attornment Agreement ("SNDA") reasonably acceptable to both
Tenant and Landlord's lender. Tenant shall promptly execute, acknowledge and
deliver any and all documents or instruments which Landlord or such lender
holders deem necessary or desirable for purposes thereof, provided such
documents or instruments do not limit Tenant's rights and remedies or expand
Tenant's liabilities and obligations under the Lease. Tenant acknowledges that
Landlord's interest in this Lease has been assigned as security to Metropolitan
Life Insurance Company its successors and/or assigns ("Landlord's Mortgagee"),
and that the consent of Landlord's Mortgagee is required for any material
amendment or modification hereof.

        22.2    Nondisturbance.    Landlord shall obtain from the Landlord's
Mortgagee an SNDA substantially in the form attached hereto as the Subordination
and Non-Disturbance Rider within thirty (30) days of the execution of this
Lease. Tenant agrees, within twenty (20) days after Landlord's written request
therefor, to execute, acknowledge and deliver upon request any and all documents
or instruments reasonably requested by Landlord and reasonably approved by
Tenant necessary or proper to assure compliance with these terms, provided that
such documents do not limit Tenant's rights and remedies or expand Tenant's
liabilities and obligations under the Lease..

        22.3    Attornment.    Tenant agrees that in the event any proceedings
are brought for the foreclosure of any mortgage or deed of trust or any deed in
lieu thereof, to attorn to the purchaser or any successors thereto upon any such
foreclosure sale or deed in lieu thereof as so requested to do so by such
purchaser and to recognize such purchaser as the lessor under this Lease. Tenant
shall, within ten (10) business days after request execute such further
instruments or assurances as such purchaser may reasonably deem necessary to
evidence or confirm such attornment. Tenant waives the provisions of any current
or future statute, rule or law which may give or purport to give Tenant any
right or election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.

Section 23

SECURITY DEPOSIT

        23.1    Security Deposit.    If Tenant is in default under this Lease
(beyond applicable grace and cure periods) more than two (2) times within any
twelve-month period, irrespective of whether or not such default is cured, then,
without limiting Landlord's other rights and remedies provided for in this Lease
or at law or equity, Landlord shall have the right to require that Tenant
deposit an amount equal to two (2) months' Base Rent at the rate in effect at
the time of the second default. Tenant shall deposit such Security with Landlord
within ten (10) days after Landlord's written demand therefor. Landlord shall
have the right to use the Security Deposit to cure any default of Tenant
hereunder, including, but not limited to, payment of Base Rent, Additional Rent,
Service Fees, Default Interest, maintenance of the Property, or other debts of
Tenant due Landlord, or repair or replacement of damage to the Property. If
Landlord uses any part of the Security Deposit, Tenant shall restore the
Security Deposit to its full amount within ten (10) days after Landlord's demand
therefor. Provided Tenant has fully complied with all of the terms of this
Lease, Landlord shall return the remaining Security Deposit to Tenant without
interest within ninety (90) days after the surrender of the Property by Tenant.
No part of the Security Deposit shall be considered to be held in trust, to bear
interest or to be prepayment for any monies to be paid by Tenant under this
Lease.

22

--------------------------------------------------------------------------------



Section 24

BROKER

        24.1    Indemnity.    Each party represents to the other that it did not
deal with any real estate broker in connection with this Lease and that it knows
of no person or entity, other than a real estate broker whose identity is set
forth in Section 1(l), who is or might be entitled to a commission, finder's fee
or other like payment in connection with this Lease other than as set forth in
Section 1(l). Landlord shall pay the brokers identified in Section 1(l) of this
Lease a fee which shall be negotiated between Landlord and such brokers by
separate agreement, and Landlord shall hold Tenant harmless against the fee of
the brokers identified in Section 1(l). No obligation to pay brokerage
commissions or fees shall be enforceable against Landlord's Mortgagee and all
such commissions or fees shall be subordinate to the rights of Landlord's
Mortgagee. Each party hereby indemnifies and agrees to hold the other and their
agents, members, partners, representatives, officers, affiliates, shareholders,
employees, successors and assigns harmless from and against any and all loss,
liability and expenses that may be incurred as a result of claims by brokers,
other than the broker identified in Section 1(l), purporting to represent the
indemnifying party. Under no circumstances shall Landlord be obligated at any
time, whether with respect to the Initial Term or to any extension of the Term
or expansion of the Property, to pay more than one broker who purports to
represent Tenant, and Tenant specifically indemnifies Landlord against such
event.

Section 25

NOTICES

        25.1    Notices.    All notices required or permitted to be given
hereunder shall be in writing and may be given by personal service evidenced by
a signed receipt or sent by registered or certified mail, return receipt
requested, or via overnight courier, and shall be effective upon proof of
delivery or attempted delivery. Notice to Landlord shall be addressed to the
Landlord's address as set forth in Section 1 hereinabove. Notice to Tenant shall
be addressed to the attention of William R. Stark at the Tenant's address set
forth in Section 1 hereinabove, with a copy to Tenant's General Counsel at the
Tenant's address set forth in Section 1 hereinabove, and with a copy to Joel N.
Jacobson, Esq., Norris McLaughlin & Marcus, 721 Route 202-206, Bridgewater, NJ
08807. Either party may by notice to the other specify a different address for
notice purposes. Notice given by a party's attorney or authorized representative
shall be deemed notice given by such party. In the event that Landlord or Tenant
is required by law or any provision of this Lease to give notice to more than
one individual or entity, failure to give notice to one individual or entity
shall not invalidate nor render ineffective notice actually given to any other
individual(s) or entities.

Section 26

MEMORANDUM OF LEASE

        26.1    Memorandum of Lease.    Tenant shall not record this Lease.
However, either Landlord or Tenant may require that a memorandum of this Lease
executed by both parties be recorded. Such memorandum shall include such
portions of this Lease as either party may reasonably require, but shall not
specify the amount of Base Rent payable hereunder.

Section 27

RESERVATIONS

        27.1    Reservations.    Landlord reserves to itself such access and
utility easements over, under and across the Property as may be required by
Landlord from time to time in connection with the ownership, use or operation of
any other property of Landlord or any affiliated party of Landlord. No

23

--------------------------------------------------------------------------------



such easement shall adversely affect Tenant's use of the Property. Landlord
reserves to itself the right, from time to time, to grant, without the consent
or joinder of Tenant, such easements, rights and dedications that Landlord deems
necessary, and to cause the recordation of parcel maps and restrictions, so long
as such easements, rights, dedications, maps and restrictions do not
unreasonably interfere with the use of the Property by Tenant. Tenant agrees to
execute any documents reasonably requested by Landlord to effectuate any such
easement rights, dedication, map or restrictions.

Section 28

MAINTENANCE OF LIBERTY WAY

        28.1    Landlord is in the process of dedicating Liberty Way to the Town
of Cranbury as a public roadway. If Liberty Way does not become a public roadway
prior to the Commencement Date, then Liberty Way will be a Common Area, to be
used by Tenant in common with Landlord and tenants of 200 Liberty Way. During
any period of time when Liberty Way is a Common Area, Landlord shall maintain
and repair Liberty Way, keep Liberty Way free of accumulations of ice and snow,
and maintain landscaping and lighting adjacent to Liberty Way as required by the
Town of Cranbury. The cost of any maintenance and snow removal while Liberty Way
is a Common Area shall be shared by Tenant and the tenants of 200 Liberty Way.
Tenant's share ofsuch maintenanceand repair costs shall be 56.40% ("Tenant's
Liberty Way Share"). Tenant shall pay as Additional Rent Tenant's Liberty Way
Share for any calendar year which occurs wholly or partially during the Term of
this Lease. The Liberty Way expenses shall be apportioned so that Tenant shall
pay only such portion of the expenses attributable to the Term of this Lease
following the Commencement Date. In no event shall Tenant be responsible for any
repair costs or capital expenses relating to the maintenance of Liberty Way.

Section 29

MISCELLANEOUS

        29.1    The failure of either party to insist on strict performance of
any provision of this Lease, or to exercise any right contained herein, shall
not be construed as a waiver of such provision or right in any other instance.
All amendments to this Lease shall be in writing and signed by both parties.

        29.2    Entire Understanding.    Tenant acknowledges and agrees that it
has not relied upon any statement, representation, agreement, estimate, or
warranty except such as may be expressly set forth in this Lease. It is agreed
by Landlord and Tenant that no amendment or modification of this Lease shall be
valid or binding unless executed in writing by Landlord and Tenant. No provision
of this Lease shall be altered, waived, amended, or extended except in writing
executed by Landlord and Tenant. The captions in this Lease are intended to
assist the parties in reading this Lease and are not a part of the provisions of
this Lease. Whenever required by the context of this Lease, the singular shall
include the plural and the plural shall include the singular. The masculine,
feminine and neuter genders shall each include the other.

        29.3    Waiver of Trial by Jury.    Landlord and Tenant hereby waive
trial by jury in any legal proceeding brought by either of them against the
other with respect to any matters arising out of or in any way connected with
this Lease or the Property.

        29.4    Jurisdiction and Venue.    This Lease shall be governed by and
construed in accordance with the laws of the State of New Jersey. No conflicts
of law rules of any state or country (including, without limitation, New Jersey
conflicts of law rules) shall be applied to result in the application of any
substantive or procedural laws of any state or country other than New Jersey.
All controversies, claims, actions or causes of action arising between the
parties hereto and/or their respective successors and assigns, shall be brought,
heard and adjudicated by the courts of the State of New Jersey, with venue in
the County of Middlesex. Each of the parties hereto hereby consents to personal
jurisdiction by the

24

--------------------------------------------------------------------------------




courts of the State of New Jersey in connection with any such controversy,
claim, action or cause of action, and each of the parties hereto consents to
service of process by any means authorized by New Jersey law and consent to the
enforcement of any judgment so obtained in the courts of the State of New Jersey
on the same terms and conditions as if such controversy, claim, action or cause
of action had been originally heard and adjudicated to a final judgment in such
courts. Each of the parties hereto further acknowledges that the laws and courts
of New Jersey were freely and voluntarily chosen to govern this Lease and to
adjudicate any claims or disputes hereunder.

        29.5    Signing Authority.    Landlord and Tenant each hereby represent
and warrant that this Lease is binding upon said entity in accordance with its
terms, and that each signatory is duly authorized to execute and deliver this
Lease.

        29.6    Consequential Damages.    Except as otherwise provided in this
Lease, neither party shall be liable for consequential damages arising from any
negligence, torturous act, breach of any term, covenant or obligation under this
Lease, or any other act or omission affecting this Lease.

        29.7    Binding Effect.    This Lease shall be binding upon any party
who legally acquires any rights or interest in this Lease from Landlord or
Tenant; provided, however, Landlord shall have no obligation to Tenant's
successor or transferee unless the interest of Tenant's successor or transferee
in this Lease is acquired in accordance with the provisions of this Lease.

        29.9    NO OPTION.    THE SUBMISSION OF THIS LEASE BY LANDLORD, ITS
AGENT OR REPRESENTATIVE FOR EXAMINATION OR EXECUTION BY TENANT DOES NOT
CONSTITUTE AN OPTION OR OFFER TO LEASE THE BUILDING UPON THE TERMS AND
CONDITIONS CONTAINED HEREIN OR A RESERVATION OF THE BUILDING IN FAVOR OF TENANT,
IT BEING INTENDED HEREBY THAT THIS LEASE SHALL ONLY BECOME EFFECTIVE UPON THE
APPROVAL OF LANDLORD'S MORTGAGEE AND THE EXECUTION HEREOF BY LANDLORD AND
DELIVERY OF A FULLY EXECUTED LEASE TO TENANT.

        29.10    A determination by a court of competent jurisdiction that any
provision of this Lease or any part thereof is illegal or unenforceable shall
not invalidate the remainder of this Lease or such provision, which shall
continue to be in effect.

        IN WITNESS WHEREOF, the parties hereto have duly executed this Lease as
of the date first set forth above.


 
 
LANDLORD:
Cransud One, L.L.C. WITNESS:    
/s/ RUTH FREIDMAN
Print Name:
 
By: /s/ PETER D. SUDLER

--------------------------------------------------------------------------------

Peter D. Sudler     Its:    Manager
 
 
TENANT: ATTEST:   United Stationers Supply Co.
By: /s/ MARK C. STANDEFER
Print Name:
Its: Assistant Secretary
 
By: /s/ RICHARD C. GOCHNAUER
Print Name:
Its: CEO

25

--------------------------------------------------------------------------------



RENT RIDER

Date of Lease:   November 4, 2004
Landlord:
 
Cransud One, L.L.C.
Tenant:
 
United Stationers Supply Co.
Property:
 
100 Liberty Way, Cranbury, New Jersey

        1.     The Base Rent payable by Tenant to Landlord during the Term shall
be at the annual amounts and for the periods and be payable in the monthly
installments as follows:

Period


--------------------------------------------------------------------------------

  PSF

--------------------------------------------------------------------------------

  Monthly
Installment

--------------------------------------------------------------------------------

  Annual
Amount

--------------------------------------------------------------------------------

Base Rent Commencement
Date through end of First
Lease Year *   $ 4.60   $ 219,657.67   $ 2,635,892.04
Second through Fifth
Lease Years
 
$
4.60
 
$
219,657.67
 
$
2,635,892.04
Sixth through Tenth
Lease Years
 
$
5.29
 
$
252,606.32
 
$
3,031,275.84
Eleventh through
Fifteenth Lease Years
 
$
6.08
 
$
290,330.13
 
 
3,483,961.56

        (*Pursuant to Section 2.2 of this Lease, the first Lease Year shall
commence on the Commencement Date and shall end twelve (12) months from the last
day of the month in which the Base Rent Commencement Date falls.)


 
 
Initials:
 
 
  

--------------------------------------------------------------------------------

Landlord
 
 
  

--------------------------------------------------------------------------------

Tenant

26

--------------------------------------------------------------------------------



EXTENSION OPTIONS RIDER

Date of Lease:   November 4, 2004
Landlord:
 
Cransud One, L.L.C.
Tenant:
 
United Stationers Supply Co.
Property:
 
100 Liberty Way, Cranbury, New Jersey

        1.    Grant of Options.    Subject to the provisions of Section 3 of
this Rider, Landlord hereby grants to Tenant two options ("Extension Option(s)")
to extend the Term following the expiration of the original term hereof (the
"Initial Term") for additional terms of five (5) years each ("Extension
Term(s)").

        2.    Exercise of Options.    Each Extension Option shall be exercised
only by written notice (the "Extension Notice") delivered to Landlord in
accordance with the notice provisions of the Lease at least ten (10) months
before the expiration of the Initial Term or the expiration of the current
Extension Term, as the case may be. Time shall be of the essence with respect to
delivery of the Extension Notice and if Tenant fails to deliver any Extension
Notice within the specified time period, the Extension Option related thereto
and succeeding Extension Options (if any) shall lapse, and Tenant shall have no
further right to extend the Term.

        3.    Condition Precedent to Options.    Each Extension Option shall be
exercisable by Tenant and the Lease shall continue for the applicable Extension
Term only if, at the time Landlord receives the Extension Notice and at the
commencement of the applicable Extension Term, Tenant shall not be in default of
any of the provisions of the Lease past any applicable grace or cure period.

        4.    Extension Term Provisions.    The Extension Terms shall be on all
of the same terms and conditions set forth in the Lease and applicable to the
Initial Term, except as follows:

        (A)  The Base Rent during the First Extension Term shall be the higher
of (i)115% of the Base Rent payable during the last year of the Initial Term; or
(ii) Fair Market Rent at the commencement of the First Extension Term.

        (B)  The Base Rent during the Second Extension Term shall be the higher
of (i) 115% of the Base Rent payable during the First Extension Term; or
(ii) Fair Market Rent at the commencement of the Second Extension Term.

        (C)  Fair Market Rent shall be established as follows:

        (a)   Within ten (10) days after Tenant exercises its option to renew,
Landlord will advise Tenant of Landlord's determination of Fair Market Rent for
the Extension Term ("Landlord's FMR Notice"). If Landlord and Tenant cannot
agree on the fair market rate for the Extended Term within ten (10) days after
Landlord's FMR Notice, then Landlord shall provide Tenant with a statement from
a qualified real estate appraiser stating the appraiser's opinion of Fair Market
Rent and that it has been determined in accordance with this Section.

        (b)   If Tenant disagrees with Landlord's appraisal, then Tenant shall
have ten (10) days to submit to Landlord an appraisal by a qualified real estate
appraiser of Fair Market Rent effective as of the commencement date of the
Extension Term. If the higher estimate is not more than one hundred five percent
(105%) of the lower estimate, Fair Market Rent shall be established as the
average of the two appraisals. If not, the two appraisers acting on behalf of
Landlord and Tenant shall, within fifteen (15) days after Tenant's appraisal has
been submitted, jointly appoint a third qualified real estate appraiser (the
"Referee"). If the two appraisers are unable to agree upon the selection of a
Referee, then the Referee shall be

27

--------------------------------------------------------------------------------






selected within fifteen (15) days thereafter by an arbitrator pursuant to the
rules of the American Arbitration Association.

        (c)   The Referee shall, within thirty (30) days after appointment,
render his decision which decision shall be strictly limited to choosing one of
the two determinations made by the two appraisers chosen by Landlord and Tenant
with respect to Fair Market Rent. The decision of the Referee shall be binding
upon the parties. Landlord and Tenant shall each pay for their own appraisal,
and the cost of the Referee shall be shared equally by Landlord and Tenant. In
determining Fair Market Rent, the appraisers shall each take into account the
amount of space and length of term taken by the Tenant; and rent in comparable
buildings in the relevant competitive market.

        (d)   Notwithstanding the foregoing, in the event that Landlord and
Tenant cannot agree as to the Fair Market Rent within thirty (30) days after
Tenant's Extension Notice, then Tenant may withdraw it's Extension Notice within
such thirty (30) period and Tenant shall be deemed not to have exercised its
Extension Option. If Tenant does not withdraw its Extension Notice within such
thirty (30) day period, then the determination of Fair Market Rent shall proceed
as outlined hereinabove and the parties shall be obligated to extend the Term at
the Fair Market Rent determined by the appraisers and/or Referee.


 
 
Initials:
 
 
  

--------------------------------------------------------------------------------

Landlord
 
 
  

--------------------------------------------------------------------------------

Tenant

28

--------------------------------------------------------------------------------



RULES AND REGULATIONS RIDER

Date of Lease:   November 4, 2004
Landlord:
 
Cransud One, L.L.C.
Tenant:
 
United Stationers Supply Co.
Property:
 
100 Liberty Way, Cranbury, New Jersey

        1.     Tenant shall not cause or permit any overloading of the floors of
the Building or in any way deface the Building. Prior to bringing any heavy
safes, vaults, or other heavy equipment into the Property, Tenant shall inform
Landlord in writing of the dimensions and weights thereof and shall obtain
Landlord's consent thereto. Such consent shall not constitute a representation
or warranty by Landlord that the safe, vault or other equipment complies, with
regard to distribution of weight and/or vibration, with the provisions of this
Rules and Regulations Rider nor relieve Tenant from responsibility for any
damage caused by such heavy objects. Any such safe, vault or other equipment or
object which Landlord reasonably determines to constitute a danger of damage to
the Property, either alone or in combination with other heavy and/or vibrating
objects and equipment, shall be promptly removed by Tenant, at Tenant's cost,
upon Landlord's written notice of such determination and demand for removal
thereof. Landlord represents that the floor is 7" concrete, designed to support
a load of 4,000 pounds per square inch.

        2.     Tenant shall not install or erect any aerial or antenna on the
roof or exterior of the Building nor place any equipment or other items upon or
through the roof, or cause openings to be made in the roof, without Landlord's
prior written consent. Tenant shall use a roofing contractor designated by
Landlord for any roof work so long as there is a warranty covering the roof.
After the expiration of the roof warranty, Landlord shall not unreasonably
withhold or delay consent to the use of a roofing contractor selected by Tenant.

        3.     No storage of any goods, equipment or materials shall be
permitted outside the Building on the Property other than construction materials
during any permitted Alterations. Tenant shall keep all trash, garbage, waste or
other refuse in sealed sanitary containers and shall regularly and frequently
remove same from the Property. Tenant shall keep all containers or other
equipment used for storage in a clean and sanitary condition.

        4.     Tenant shall keep the sewage disposal system in good operating
condition and free of all obstructions.

        5.     Tenant shall, at its own cost, retain a licensed, bonded
professional pest and sanitation control service to perform inspections of the
Building with reasonable frequency for the purpose of eliminating infestation by
and controlling the presence of insects, rodents and vermin and shall promptly
cause any corrective or extermination work recommended by such service to be
performed. Such work shall be performed pursuant to a written contract, a copy
of which shall be delivered to Landlord by Tenant upon request. Tenant shall
deliver copies of inspection reports to Landlord.

        6.     Tenant shall not place any signs, advertisements or notices on
the Property without Landlord's prior written approval. Tenant shall obtain any
necessary permits and comply with all applicable laws, codes, and regulations
governing signage. In no event shall any sign be installed on the roof or above
the parapet height of the Building. Tenant shall remove its signs upon
termination of this Lease and restore the Property to its condition prior to
installation of the signs, including but not limited to, patching of holes and
cleaning or repainting to obscure any residual impression or image of the
removed sign. Landlord shall have the right to remove any non-approved sign,
advertisement or notice, without notice to and at the expense of Tenant.

29

--------------------------------------------------------------------------------




        7.     Tenant shall promptly repair all damage done to the Property by
moving or maintaining furniture, temporary office facilities, racking, freight
or other personal property or equipment.

        8.     Tenant shall not use or keep in the Property any kerosene,
gasoline or inflammable, explosive or combustible fluid or material, or use any
method of heating or air conditioning other than that supplied by Landlord or
approved under the Lease.

        9.     Tenant shall not lay linoleum, tile, carpet or other similar
floor covering so that the same shall be affixed to the floor of the Property in
any manner except as reasonably approved by Landlord. Landlord's approval of
Tenant's installations shall not be deemed to relieve Tenant from the obligation
of restoring the Property and repairing any damage caused by such installations
prior to the termination of the Lease and surrender of the Property.

        10.   Except with respect to the office space, which may be secured by
Tenant as it sees fit in its sole discretion, no additional locks or bolts of
any kind shall be placed upon any of the doors or windows by Tenant, nor shall
any changes be made in existing locks or the mechanisms thereof unless Landlord
is first notified thereof, gives written approval, and is furnished a key
therefor. Nothing herein shall deny Tenant the right to padlock the dock doors
without providing keys to Landlord. Tenant must, upon the termination of its
tenancy, give to Landlord all keys and key cards of stores, offices, or toilets
or toilet rooms, either furnished to, or otherwise procured by, Tenant, and in
the event of the loss of any keys so furnished, Tenant shall pay Landlord the
cost of replacing the same or of changing the lock or locks opened by such lost
key if Landlord shall deem it necessary to make such change. If more than two
keys for one lock are desired, Landlord will provide them upon payment therefor
by Tenant. Tenant shall not key or re-key any locks. All locks shall be keyed by
Landlord's locksmith only.


 
 
Initials:
 
 
  

--------------------------------------------------------------------------------

Landlord
 
 
  

--------------------------------------------------------------------------------

Tenant

30

--------------------------------------------------------------------------------



SUBORDINATION AND NON-DISTURBANCE RIDER

Date of Lease:   November 4, 2004
Landlord:
 
Cransud One, L.L.C.
Tenant:
 
United Stationers Supply Co.
Property:
 
100 Liberty Way, Cranbury, New Jersey

[SEE SCHEDULE 1 TO THIS RIDER ATTACHED
HERETO AND MADE A PART HEREOF]

31

--------------------------------------------------------------------------------



SCHEDULE 1 TO SUBORDINATION AND NON-DISTURBANCE RIDER


RECORDING REQUESTED
BY AND WHEN
RECORDED RETURN TO:
 
 


--------------------------------------------------------------------------------


 
, Esq.
 
    

--------------------------------------------------------------------------------

          

--------------------------------------------------------------------------------

          

--------------------------------------------------------------------------------

       

SUBORDINATION,
NONDISTURBANCE
AND ATTORNMENT AGREEMENT


NOTICE:
 
THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT RESULTS IN YOUR
LEASEHOLD ESTATE IN THE PROPERTY BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN
THE LIEN OF SOME OTHER OR LATER SECURITY INSTRUMENT.

DEFINED TERMS

Execution Date:

Lender & Address:
Metropolitan Life Insurance Company, a New York corporation
10 Park Avenue
Morristown, New Jersey 07962
Attn: Senior Vice President
         Real Estate Investments

with a copy to:

Metropolitan Life Insurance Company




--------------------------------------------------------------------------------


 
    

--------------------------------------------------------------------------------

   

Attn:  

--------------------------------------------------------------------------------

                    

--------------------------------------------------------------------------------

   




--------------------------------------------------------------------------------

Tenant & Address:


--------------------------------------------------------------------------------

Landlord & Address:


--------------------------------------------------------------------------------

Loan: A first mortgage loan in the original principal amount of $
from Lender to Landlord.

--------------------------------------------------------------------------------

Note: A Promissory Note executed by Landlord in favor of Lender in the amount of
the Loan dated as of


--------------------------------------------------------------------------------

Mortgage: A Mortgage, Security Agreement and Fixture Filing dated as of executed
by Landlord, to Lender securing repayment of the Note to be recorded in the
records of the County in which the Property is located.


--------------------------------------------------------------------------------

Lease and Lease Date: The lease entered into by Landlord and Tenant dated as
of                         covering the Premises.
[Add amendments]

--------------------------------------------------------------------------------

Property: [Property Name]
        [Street Address 1]
        [City, State, Zip]

The Property is more particularly described on Exhibit A.

32

--------------------------------------------------------------------------------



        THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (the
"Agreement") is made by and among Tenant, Landlord, and Lender and affects the
Property described in Exhibit A. Certain terms used in this Agreement are
defined in the Defined Terms. This Agreement is entered into as of the Execution
Date with reference to the following facts:

        A.    Landlord and Tenant have entered into the Lease covering certain
space in the improvements located in and upon the Property (the "Premises").

        B.    Lender has made or is making the Loan to Landlord evidenced by the
Note. The Note is secured, among other documents, by the Mortgage.

        C.    Landlord, Tenant and Lender all wish to subordinate the Lease to
the lien of the Mortgage.

        D.    Tenant has requested that Lender agree not to disturb Tenant's
rights in the Premises pursuant to the Lease in the event Lender forecloses the
Mortgage, or acquires the Property pursuant to the power of sale contained in
the Mortgage or receives a transfer of the Property by a conveyance in lieu of
foreclosure of the Property (collectively, a "Foreclosure Sale") but only if
Tenant is not then in default under the Lease and Tenant attorns to Lender or a
third party purchaser at the Foreclosure Sale (a "Foreclosure Purchaser").

        NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties agree as follows:

        1.    Subordination.    The Lease and the leasehold estate created by
the Lease and all of Tenant's rights under the Lease are and shall remain
subordinate to the Mortgage and the lien of the Mortgage, to all rights of
Lender under the Mortgage and to all renewals, amendments, modifications and
extensions of the Mortgage.

        2.    Acknowledgements by Tenant.    Tenant agrees that: (a) Tenant has
notice that the Lease and the rent and all other sums due under the Lease have
been or are to be assigned to Lender as security for the Loan. In the event that
Lender notifies Tenant of a default under the Mortgage and requests Tenant to
pay its rent and all other sums due under the Lease to Lender, Tenant shall pay
such sums directly to Lender or as Lender may otherwise request. (b) Tenant
shall send a copy of any notice or statement under the Lease to Lender at the
same time Tenant sends such notice or statement to Landlord. (c) This Agreement
satisfies any condition or requirement in the Lease relating to the granting of
a nondisturbance agreement.

        3.    Foreclosure and Sale.    In the event of a Foreclosure Sale,

        (a)   So long as Tenant complies with this Agreement and is not in
default under any of the provisions of the Lease, the Lease shall continue in
full force and effect as a direct lease between Lender and Tenant, and Lender
will not disturb the possession of Tenant, subject to this Agreement. To the
extent that the Lease is extinguished as a result of a Foreclosure Sale, a new
lease shall automatically go into effect upon the same provisions as contained
in the Lease between Landlord and Tenant, except as set forth in this Agreement,
for the unexpired term of the Lease. Tenant agrees to attorn to and accept
Lender as landlord under the Lease and to be bound by and perform all of the
obligations imposed by the Lease, or, as the case may be, under the new lease,
in the event that the Lease is extinguished by a Foreclosure Sale. Upon Lender's
acquisition of title to the Property, Lender will perform all of the obligations
imposed on the Landlord by the Lease except as set forth in this Agreement;
provided, however, that Lender shall not be: (i) liable for any act or omission
of a prior landlord (including Landlord); or (ii) subject to any offsets or
defenses that Tenant might have against any prior landlord (including Landlord);
or (iii) bound by any rent or additional rent which Tenant might have paid in
advance to any prior landlord (including Landlord) for a period in excess of one
month or by any security deposit, cleaning deposit or other sum that Tenant may
have paid in advance to any prior landlord (including

33

--------------------------------------------------------------------------------



Landlord); or (iv) bound by any amendment, modification, assignment or
termination of the Lease made without the written consent of Lender;
(v) obligated or liable with respect to any representations, warranties or
indemnities contained in the Lease; or (vi) liable to Tenant or any other party
for any conflict between the provisions of the Lease and the provisions of any
other lease affecting the Property which is not entered into by Lender.

        (b)   Upon the written request of Lender after a Foreclosure Sale, the
parties shall execute a lease of the Premises upon the same provisions as
contained in the Lease between Landlord and Tenant, except as set forth in this
Agreement, for the unexpired term of the Lease.

        (c)   Notwithstanding any provisions of the Lease to the contrary, from
and after the date that Lender acquires title to the Property as a result of a
Foreclosure Sale, (i) Lender will not be obligated to expend any monies to
restore casualty damage in excess of available insurance proceeds; (ii) tenant
shall not have the right to make repairs and deduct the cost of such repairs
from the rent without a judicial determination that Lender is in default of its
obligations under the Lease; (iii) Lender shall not be required to grant
nondisturbance to any subtenants of Tenant; (iv) in no event will Lender be
obligated to indemnify Tenant, except where Lender is in breach of its
obligations under the Lease or where Lender has been actively negligent in the
performance of its obligations as landlord; and (v) other than determination of
fair market value, no disputes under the Lease shall be subject to arbitration
unless Lender and Tenant agree to submit a particular dispute to arbitration.

        (d)   If Lender acquires title to the Property as a result of a
Foreclosure Sale, the Lease shall be automatically amended as set forth in
Exhibit B.

        4.    Subordination and Release of Purchase Options.    Tenant
represents that it has no right or option of any nature to purchase the Property
or any portion of the Property or any interest in the Borrower. To the extent
Tenant has or acquires any such right or option, these rights or options are
acknowledged to be subject and subordinate to the Mortgage and are waived and
released as to Lender and any Foreclosure Purchaser.

        5.    Acknowledgment by Landlord.    In the event of a default under the
Mortgage, at the election of Lender, Tenant shall and is directed to pay all
rent and all other sums due under the Lease to Lender.

        6.    Construction of Improvements.    Lender shall not have any
obligation or incur any liability with respect to the completion of the tenant
improvements located in the Premises are located at the commencement of the term
of the Lease.

        7.    Notice.    All notices under this Agreement shall be deemed to
have been properly given if delivered by overnight courier service or mailed by
United States certified mail, with return receipt requested, postage prepaid to
the party receiving the notice at its address set forth in the Defined Terms (or
at such other address as shall be given in writing by such party to the other
parties) and shall be deemed complete upon receipt or refusal of delivery.

        8.    Miscellaneous.    Lender shall not be subject to any provision of
the Lease that is inconsistent with this Agreement. Nothing contained in this
Agreement shall be construed to derogate from or in any way impair or affect the
lien or the provisions of the Mortgage. This Agreement shall be governed by and
construed in accordance with the laws of the State of in which the Property is
located.

        9.    Liability and Successors and Assigns.    In the event that Lender
acquires title to the Premises or the Property, Lender shall have no obligation
nor incur any liability in an amount in excess of $3,000,000 and Tenant's
recourse against Lender shall in no event exceed the amount of $3,000,000. This
Agreement shall run with the land and shall inure to the benefit of the parties
and, their respective successors and permitted assigns including a Foreclosure
Purchaser. If a Foreclosure Purchaser acquires the Property or if Lender assigns
or transfers its interest in the Note and Mortgage

34

--------------------------------------------------------------------------------




or the Property, all obligations and liabilities of Lender under this Agreement
shall terminate and be the responsibility of the Foreclosure Purchaser or other
party to whom Lender's interest is assigned or transferred. The interest of
Tenant under this Agreement may not be assigned or transferred except in
connection with an assignment of its interest in the Lease which has been
consented to by Lender.

        IN WITNESS WHEREOF, the parties have executed this Subordination,
Nondisturbance and Attornment Agreement as of the Execution Date.

IT IS RECOMMENDED THAT THE PARTIES CONSULT WITH THEIR ATTORNEYS PRIOR TO THE
EXECUTION OF THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT.


LENDER:
 
METROPOLITAN LIFE INSURANCE COMPANY,
        a New York corporation


 
 
 
 
By


--------------------------------------------------------------------------------


 
 
 
 
 
 
Its


--------------------------------------------------------------------------------


 
 
TENANT:
 
 
 


--------------------------------------------------------------------------------


 
 
LANDLORD:
 
 
 


--------------------------------------------------------------------------------


 
 

STATE OF                         

COUNTY OF                         

        I hereby certify that on this            day of                        ,
200    before me, the subscriber, personally appeared                        ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument the person, or the entity upon
behalf of which the person acted, executed the instrument.

WITNESS my hand and official seal.

                                                                         (Seal)
(notary)

STATE OF                         

COUNTY OF                         

        I hereby certify that on this            day of                        ,
200    before me, the subscriber, personally appeared                        ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument the person, or the entity upon
behalf of which the person acted, executed the instrument.

WITNESS my hand and official seal.

                                                                         (Seal)
(notary)

STATE OF                         

COUNTY OF                         

35

--------------------------------------------------------------------------------




        I hereby certify that on this            day of                        ,
200    before me, the subscriber, personally appeared                        ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument the person, or the entity upon
behalf of which the person acted, executed the instrument.

WITNESS my hand and official seal.

                                                                         (Seal)
(notary)

36

--------------------------------------------------------------------------------



EXHIBIT B

        In the event of foreclosure of the Mortgage, or upon a sale of the
Property pursuant to the power of sale contained therein, or upon a transfer of
the Property by conveyance in lieu of the foreclosure, the Lease shall be
amended as follows:

37

--------------------------------------------------------------------------------



        The undersigned Guarantor to the Lease hereby consents to the foregoing
Subordination, Nondisturbance and Attornment Agreement and reaffirms that the
Guaranty of Lease dated                         remains in full force and effect
as of the date of the foregoing Subordination, Nondisturbance and Attornment
Agreement.


GUARANTOR:
 


--------------------------------------------------------------------------------


 
        a  

--------------------------------------------------------------------------------

   
 
 
 
By
 


--------------------------------------------------------------------------------


 
        Its  

--------------------------------------------------------------------------------

   

38

--------------------------------------------------------------------------------



LANDLORD'S WORK RIDER


Date of Lease:
 
November 4, 2004
Landlord:
 
Cransud One, L.L.C.
Tenant:
 
United Stationers Supply Co.
Property:
 
100 Liberty Way, Cranbury, New Jersey

        THIS LANDLORD WORK RIDER sets forth the terms, conditions and procedures
agreed upon by Landlord and Tenant for construction of certain alterations and
improvements to the Property.

        1.    Certain Definitions.    As used in this Landlord Work Rider, the
term "Project Improvements" shall mean those improvements (including all line
items) set forth (and subject to the notations and exclusions) in Schedule 1
attached hereto and set forth on the Final Plans (as defined below). "Landlord's
Work" means the completion of the Project Improvements.

        2.    Completion of and Payment For Project Improvements.    Landlord
shall use its commercially reasonable and diligent efforts to complete the
construction and installation of the Project Improvements on or before the
Anticipated Commencement Date. Payment for the Project Improvements shall be the
responsibility of the parties as set forth on Schedule 1 to this Landlord's Work
Rider, attached hereto and made a part hereof.

        3.    Designation of Representatives.    

        3.1.    Representatives.    With respect to the planning, design and
construction of the Project Improvements, Landlord hereby designates Steven
Spinweber as "Landlord's Representative" and Tenant hereby designates William R.
Stark as "Tenant's Representative." Tenant hereby confirms that Tenant's
Representative has full authority to act on behalf of and to bind Tenant with
respect to all matters pertaining to the planning, design and construction of
the Project Improvements. Landlord hereby confirms that Landlord's
Representative has full authority to act on behalf of and to bind Landlord with
respect to all matters pertaining to the planning, design and construction of
the Project Improvements. Either party may change its designated representative
upon five (5) days prior written notice to the other party.

        4.    Project Architect.    Mitchell & Hugeback Architecture, or such
other licensed architectural firm reasonably selected by Landlord ("Project
Architect"), shall act as the Project Architect with respect to the design and
construction of the Project Improvements. The Project Architect shall issue to
both Landlord and Tenant an architect's certificate ("Architect's Certificate")
upon Substantial Completion (as defined below) of the Project Improvements,
certifying the Substantial Completion of the Project Improvements in accordance
with the Final Plans.

        5.    Project Improvement Plans.    

        5.1    Plans and Specifications.    As of the date of this Lease,
Landlord and Tenant have approved that certain set of plans for the Project
Improvements prepared by the Project Architect, as more particularly described
and referenced in Schedule 1. The parties acknowledge and agree that the design
and construction of the Project Improvements will be consistent with the plans
described in Schedule 1.

        5.2    Final Plans.    Landlord and Tenant will work together to
mutually agree upon final plans and specifications for the Project Improvements,
which shall be prepared by the Project Architect consistent with the plans
referenced in Schedule 1, subject to changes, if any, mutually agreed upon by
the parties in accordance with the terms of this Rider (the "Final Plans").
Included in the Final Plans shall be the civil, architectural and structural
plans for the Project Improvements and the landscape plan for the Project. When
the Final Plans have been approved by Landlord and

39

--------------------------------------------------------------------------------






Tenant, the Project Architect shall promptly submit the Final Plans to the
appropriate governmental agencies for plan checking and the issuance of a
building permit for the Project Improvements.

        5.3    No Representations.    Landlord's participation in the
preparation of plans and cost estimates for the Project Improvements and the
construction thereof shall not constitute any representation or warranty,
express or implied, that the Project Improvements, even if built in accordance
with the Final Plans, will be suitable for Tenant's intended purpose. Tenant
acknowledges and agrees that the Project Improvements have been specified by
Tenant and the specifications and design requirements for such Improvements are
not within the special knowledge or experience of Landlord. Landlord's sole
obligation shall be to arrange the construction of the Project Improvements in
accordance with the requirements of the Final Plans and the provisions of this
Landlord's Work Rider.

        6.    Change Orders.    

        6.1    Processing of Change Orders.    After the parties approve the
Final Plans, any further changes to the Final Plans shall require the prior
written approval of both parties, which approval shall not be unreasonably
withheld or delayed. If either Landlord or Tenant desires any change in the
Final Plans, such changes may only be requested by the delivery to the other
party, of a proposed written "Change Order" specifically setting forth the
requested change. Landlord shall have the right to disapprove a proposed change
on the basis that such proposed change (i) is inconsistent with zoning or other
legal requirements or any recorded restrictions affecting the Property,
(ii) would have a material adverse impact on the balance of the Property,
(iii) will adversely affect the appearance of the exterior of the Building,
(iv) would adversely affect the structural integrity of the Building, (v) would
materially adversely affect the Building's electrical, ventilation, plumbing,
elevator, mechanical, air conditioning or other similar systems, (vi) would
materially affect the layout of the Building as approved in the Final Plans, or
(vii) involves the use of inferior materials to those approved in the Final
Plans; provided that Landlord shall otherwise have no right to disapprove of a
proposed change. Tenant may disapprove a proposed change only on the basis that
such proposed change (A) is materially inconsistent with the Final Plans
approved by Tenant, or (B) is reasonably expected to delay completion of the
Project Improvements beyond the Target Commencement Date. Landlord shall have
five (5) business days ("Landlord Change Order Approval Period") from the
receipt of the proposed Tenant Change Order to provide Tenant with Landlord's
disapproval stating the reason(s) for such disapproval, or if the Landlord
approves the proposed change to deliver, the following items: (x) a summary of
any Change Order Cost (defined in Section 6.2 below), and (y) a statement of the
Change Order Delay (as defined in Section 6.3 below), if any. Tenant shall then
have five (5) business days ("Tenant Change Order Approval Period") to approve
the Change Order Cost and the Change Order Delay. If Tenant approves these
items, Landlord shall promptly execute the Tenant Change Order and cause the
appropriate changes to the Final Plans to be made. If Tenant fails to respond to
Landlord within such Tenant Change Order Approval Period, the Change Order Cost
and the Change Order Delay shall be deemed disapproved by Tenant and Landlord
shall have no further obligation to perform any Work set forth in the proposed
Tenant Change Order. If Landlord requests a Change Order, such request shall set
forth the items referenced in clauses (x) and (y) above, and Tenant shall
respond in writing to such request within five (5) business days of Landlord's
submission. Tenant agrees to be reasonable in reviewing and approving Landlord's
request for a Change Order.

        6.2    Change Order Cost.    As used herein, "Change Order Cost" shall
mean (i) the net increase in costs caused by or resulting from the Change Order,
including, without limitation, architectural fees, engineering fees and
construction costs, general contractor's overhead and profit together with
(ii) a fee in the amount of ten percent (10%) of any net increase in costs
resulting

40

--------------------------------------------------------------------------------






from a Change Order requested by Tenant pursuant to this Section 6, which fee
shall reimburse Landlord for the expense of administration and coordination of
such Change Order by Landlord's Representative. Tenant shall pay for any Change
Order Cost resulting from a Tenant Change Order. Tenant shall not be responsible
to pay for any Change Order not requested by Tenant and approved in writing.

        6.3    Change Order Delay.    As used herein, "Change Order Delay" shall
mean the delay caused by or resulting from a Tenant Change Order, including,
without limitation, design and construction delays, provided Landlord shall have
diligently pursued performance of the Tenant's Change Order.

        7.    Commencement Date.    The Commencement Date shall occur on the
date of Substantial Completion of the Project Improvements. If there is any
delay in the Commencement Date and such delay is a result of a Tenant Delay
(defined below), then notwithstanding anything to the contrary set forth in the
Lease or this Landlord's Work Rider and regardless of the actual date of
Substantial Completion of the Project Improvements, the Commencement Date shall
be deemed to be the date the Commencement Date would have occurred if no Tenant
Delay had occurred. The parties acknowledge that the expansion of the parking
area is weather-sensitive and may not be substantially completed by the
anticipated Commencement Date. The expansion of the parking areas shall be an
exception to the requirement that Landlord's Work be substantially complete
prior to the Commencement Date and the inability of Landlord to substantially
complete the expansion of the parking areas shall not delay the Commencement or
Base Rent Commencement Dates.

        8.    Tenant Delay.    As used herein, "Tenant Delay" means any actual
delay in the completion of the Project Improvements and/or issuance of official
permission for occupancy resulting from any or all of the following: (1) the
failure of Tenant (its agents, employees or contractors) to timely perform any
of its obligations pursuant to this Landlord's Work Rider, and any failure to
complete, on or before the due date therefor, any action item which is Tenant's
responsibility pursuant to this Landlord's Work Rider; (2) Tenant's request for
materials, finishes, or installations which at the time of such request are not
readily available; (3) Change Order Delays arising out of a Tenant Change Order;
(4) Tenant's failure to timely approve or disapprove (within the time periods
specified in this Landlord's Work Rider) any matter requiring Tenant's approval
hereunder, unless such matter is thereby deemed approved in accordance with the
terms of this Landlord's Work Rider; (5) Tenant's use of non-compatible labor in
connection with any Tenant work which results in strikes, boycotts, slowdowns or
other delay; (6) Tenant work or Tenant permits which interfere with Landlord's
work or delay the issuance of a temporary or permanent certificate of occupancy;
or (7) any other act or omission by Tenant, Tenant's Representative, Tenant's
employees, agents, independent contractors, consultants and/or any other person
performing or required to perform services on behalf of Tenant, provided written
notice is given to Tenant within five (5) days of any alleged Tenant Delay.

        9.    Meetings.    At least monthly, Landlord and/or Developer shall
schedule and attend progress meetings, walk-throughs or other meetings with the
Project Architect, the Contractor, Tenant and Tenant's Representative, to
discuss the progress of the construction of the Improvements ("Meetings").
Tenant shall designate in writing the person or persons appointed by Tenant in
addition to Tenant's Representative to attend the Meetings and such designated
parties shall be entitled to be present at and to participate in the discussions
during all Meetings, but Landlord and/or Developer may conduct the Meetings even
if Tenant's appointees are not present.

        10.    Substantial Completion; Punch List.    As used herein, the term
"Substantial Completion" or "Substantially Complete" shall mean the date upon
which (i) the Project Improvements (with the exception of the Parking Area
expansion work) have been completed in accordance with the applicable portion(s)
of the Final Plans and any applicable Change Order, notwithstanding that minor
details or adjustments not affecting the use of such Project Improvements (or
relevant portion thereof) remain to

41

--------------------------------------------------------------------------------




be completed; (ii) the Project Architect issues the Architect's Certificate
confirming the Substantial Completion of the Project Improvements (excepting
Parking Area work) shown in the mutually approved Final Plans, subject only to
Punch List Items; and (iii) issuance of a temporary or permanent certificate of
occupancy. The date on which Landlord has both a temporary or permanent
certificate of occupancy, and the Project Architect's Certificate (subject only
to Punch List Items, including, without limitation, the completion of the
Parking Area expansion work) with respect to the Project Improvements shall be
the Commencement Date of this Lease, subject to adjustment for Tenant Delay as
set forth in Section 8 of the Work Letter Rider. Upon receipt of the Project
Architect's Certificate for the Project Improvements, Tenant, Landlord, Tenant's
Representative, Project Architect and Landlord's Representative shall jointly
conduct a walk-through of the Project Improvements and shall jointly prepare a
punch list ("Punch List") of items needing additional work ("Punch List Items");
provided, however, the Punch List shall be limited to items which are required
by the Final Plans, Change Orders and any other changes agreed to by the
parties. Landlord shall cause the Punch List Items for the Project Improvements
to be promptly completed with all commercially reasonable diligence and a
permanent certificate of occupancy to be issued without delay.

        11.    Miscellaneous Construction Covenants.    

        11.1    Coordination with Lease.    Nothing herein contained shall be
construed as (i) constituting Tenant as Landlord's agent for any purpose
whatsoever except as otherwise provided herein, or (ii) a waiver by Landlord or
Tenant of any of the terms or provisions of the Lease.

        11.2    Cooperation.    Landlord and Tenant agree to cooperate with one
another and to cause their respective employees, agents and contractors to
cooperate with one another to coordinate any work being performed by Landlord
and/or Tenant under this Landlord's Work Rider, and their respective employees,
agents and contractors so as to avoid unnecessary interference and delays with
the completion of the Work.

        12.    Project Warranty.    Landlord agrees to cause the Contractor to
provide to Tenant upon the Substantial Completion of the Project Improvements a
warranty that the Project Improvements will be free of latent defects as of the
Commencement Date. Such warranty will extend for a period of one-year following
the Commencement Date. Under the terms of such warranty, the Contractor will
repair any defects or faulty workmanship in the Project Improvements of which
Contractor is notified prior to the expiration of such 1-year period. The
warranty on any Project Improvements performed after Substantial Completion
shall extend for a one-year period following the issuance of a permanent
certificate of occupancy.

        13.    Force Majeure or Inability to Perform.    As used in this
Landlord's Work Rider, the term "Force Majeure" shall mean only an actual delay
resulting from (i) fire, earthquake, explosion, flood, hurricane, the elements,
acts of God or the public enemy, war, invasion, insurrection, rebellion or riots
(collectively, "Acts of God"); (ii) industry-wide labor strikes or lockouts
which objectively preclude Landlord from obtaining union labor or substitute
materials necessary for completing the Project Improvements from any reasonable
source at a reasonable cost; (iii) governmental permitting failure or delay;
(iv) weather conditions which prevent work to proceed on the Project; or
(v) other events or circumstances which are not the fault of Landlord and which
objectively preclude construction of Project Improvements.

        14.    Construction and Completion Dates.    

        14.1    Target Completion of Project Improvements.    Substantial
Completion of the Project Improvements shall be no later than April 1, 2005,
subject to Section 2.6 of the Lease (as extended, the "Target Commencement
Date").

42

--------------------------------------------------------------------------------



        15.    Allowance Work.    

        15.1    Costs of Allowance Work.    Except as otherwise agreed by the
parties, Landlord shall install the Tenant Signage (Work Letter Rider Schedule
("WLRS")—IX), seal select joints (WLRS—X), install additional warehouse lighting
(WLRS—XI), perform electrical work (WLRS—XII) and construct and finish new
office space (WLRS—XVII) (collectively the "Allowance Work") at prices
reasonably acceptable to Tenant, which shall in all instances be comparable to
the prices charged by reputable outside contractors. All Allowance Work,
including the pricing thereof, shall require the prior written approval of both
parties.

        15.2    Payment of Allowance Work.    All work set forth on the Landlord
Work Letter Rider Schedule shall be completed at the sole cost and expense of
Landlord, except for the Allowance Work. Tenant shall pay for the Allowance Work
by use of the allowances listed in the Landlord Work Letter Rider Schedule (the
"Allowances"). Should the cost of the Allowance Work exceed the aggregate amount
of the Allowances, Tenant shall pay any such excess within thirty (30) days of
invoice receipt from Landlord. Should the cost of the Allowance Work be less
than the aggregate amount of the Allowances, Tenant shall be entitled to a
credit for any such difference. Tenant shall have the right to apply such
credit, in its sole discretion, to the payment of any additional Landlord Work
requested by Tenant, the payment of any Tenant Alterations or the payment of
Base Rent.

43

--------------------------------------------------------------------------------



SCHEDULE 1 to LANDLORD'S WORK RIDER

PROJECT IMPROVEMENT SPECIFICATIONS

100 Liberty Way
Outline Specifications
Cranbury, New Jersey

I.Project Description

This project consists of a 573,020 square foot warehouse facility per the civil
drawings by Menlo Engineering Associates, Inc., Architectural Drawings prepared
by JRA Architecture consisting of Sheets A001, A301 and A302, and Tenant
Improvement Drawings to be prepared by Mitchell & Hugeback Architecture Inc.
After completion of the Work, the building will feature 15,000 square feet of
main office area and the existing 2,500 square foot satellite office area in the
warehouse that will be delivered broom clean with new paint and carpet.

Architectural and Engineering

A.Construction documents for Landlord's Work will be prepared by professional
architects and engineers registered by the State of New Jersey. Architectural,
structural and MEP drawings for Landlord's work will be prepared under direction
of Landlord. These documents will be adequate for the purpose of obtaining
building permits and properly defining the scope of Landlord's work for the
project.

B.The Americans with Disabilities Act Accessibility Guide will be consulted in
the design of the facility.

C.These documents will not be released for construction before they are mutually
approved by the Landlord and United Stationers Supply Co.

D.The above design services shall be performed at the sole cost and expense of
Landlord.

E.The following design services are excluded from the project cost, are not to
be construed as part of Landlord's Work and will be at Tenant's sole cost and
expense:

1.Racking—design, permitting and construction

2.Conveying Systems—design, permitting and construction

3.Tenant Fixtures—design, permitting and construction

4.Mezzanine—design, permitting and construction



II.Permits

Landlord will obtain the necessary State and Local Building Permits for
Landlord's Work. Tenant will obtain the necessary State and Local Building
Permits for all Tenant Alterations except for Landlord's Work. All approvals and
certificates required for Tenant's occupancy of the Building and Property,
except for Tenant Alterations, shall be at the sole cost and expense of
Landlord. Landlord shall complete all work required to obtain a certificate of
occupancy at its sole cost and expense, whether or not part of Landlord's Work,
except for any additional work required as a result of Tenant Alterations which
shall be performed at the sole cost and expense of Tenant.

III.Parking Area Expansion:

A.The expanded parking area will be hot asphalt placed over a compacted stone
aggregate. Pavement thickness will be installed as follows:

1.Drive Areas—6" stone sub base, 6" base course, 2" surface course

44

--------------------------------------------------------------------------------



2.Car Parking—4" base course, 2" surface course on approved compacted subgrade.



B.Auto parking spaces and trailer spaces will be provided per the civil drawings
by Menlo Engineering and subject to all agencies having jurisdiction.

C.Striping of the car parking areas is included.

Parking Area Expansion as set forth in A, B & C of this Section III shall be at
Landlord's cost and expense. Parking Area work will not be complete at
Commencement Date and shall not delay the Commencement Date. Parking Area
expansion work shall be completed no later than July 31, 2005.

(1)IV. Cast in Place Concrete Floor


Landlord shall remove all paint/tape marking from floor and repair floor as
necessary at Landlord's cost and expense.

V.Structural Steel

The structural system consists of conventional steel framing with all necessary
columns, beams, girders, and bracing. Existing K-bracing will be removed along
the (called) east-west axis of the building, (parallel to the loading doors).
Structural steel shall have a minimum design load of 20 lbs. per square foot
dead load and 30 lbs. per square foot live load. Remedial steel work will be
subject to Factory Mutual approval. The work set forth in this Section V shall
be at Landlord's cost and expense.

VI.Pipe Bollards.    Concrete filled pipe bollards, 5" in diameter, will be
installed at each of 60 loading door positions and exterior of all drive-in
overhead doors at Landlord's cost and expense.

VII.Eye Wash Station—Battery Charging Area.    Landlord will provide electrical
service, an eyewash station, drain, hose bib ventilation system, acid tank and
piping and epoxy floor covering for a 3,000 square foot battery charging station
including design and submission per applicable code, at Landlord's cost and
expense.

VIII.Existing Satellite Office.    Landlord will paint, re-carpet and re-bulb
the existing 2,500 square foot warehouse satellite office at Landlord's cost and
expense.

IX.Signage Allowance.    Landlord will pay a maximum of $15,000 for Tenant
Signage including design and submission per applicable code.

X.Joint Sealing Allowance.    Landlord will expend a maximum of $35,000 for
sealing select joints on high traffic areas.

XI.Additional Warehouse Lighting.    Landlord will expend a maximum of $200,000
for additional lighting in the warehouse.

XII.Electrical Work.    Landlord will expend a maximum of $150,000 for Tenant
specified electrical distribution.

XIII.Loading Dock Equipment—Existing loading dock equipment will be modified as
follows, at Landlord's cost and expense:

A.One, (1) single quadraplex, 110-volt recepticle will be installed at each of
sixty, (60) loading docks.

B.One, (1) dock light and fan will be installed at each of sixty, (60) loading
docks.

C.Second track security screening will be installed at each of sixty,
(60) loading docks.

D.Accommodations for two compactor locations will be installed.

E.All existing dock equipment will be repaired or replaced as necessary.

45

--------------------------------------------------------------------------------





XIVWarehouse HVAC. The following work is existing in the building:

A.Provide make-up air units to achieve 60 degrees Fahrenheit inside at 12
degrees Fahrenheit outside.

B.Provide the following for Ventilation:

1.Roof exhaust fans with flat roof curb and backdraft damper for the warehouse
summer ventilation.

2.Summer ventilation exhaust fans interlocked and connected to the fire alarm
system for smoke removal and include smoke detectors.

XV.Standpipe and Sprinkler

A.Landlord represents that ESFR, (K-25) sprinklers are installed in the
warehouse.

B.An ELO sprinkler system will be supplied and installed under a mezzanine which
mezzanine will be installed by United Stationers. The installation of the
mezzanine is not part of Landlord's Work. The cost of the ELO sprinkler system
under the mezzanine will be at Landlord's cost and expense.

XVI.Florescent bulb fixtures—Mezzanine Lighting.    Landlord will provide and
install 800 T-8 florescent single bulb fixtures per Tenant designated layout,
including electrical feeds and panel, at Landlord's cost and expense.

XVII.OFFICE CONSTRUCTION AND FINISH.    Landlord shall construct and finish a
maximum of 15,000 square feet of new office space in the Building. Landlord
shall pay a maximum of $40 per square foot for such construction and finishing,
for a maximum total expenditure by Landlord of $600,000 for office construction.
Construction shall be to the following standards:

1.Interior office walls shall be metal studs with 1/2 inch gypsum wall board,
taped, spackled, and sanded ready for wall finishes.

2.Perimeter walls in office areas shall be furred and covered with 1/2" gypsum
wall board, taped, spackled and sanded ready for wall finishes.

3.Ceilings in the offices and rest room areas shall be 2' × 4' standard
commodity suspended acoustical tile.

4.Toilet room partitions shall be wall hung and floor mounted and include toilet
paper holders and clothes hooks. Toilet room accessories, including mirrors,
soap and towel dispenser shelves shall be provided as required.

5.Locks and hardware shall be commercial grade. Finish shall be satin aluminum.

6.Floors in bathrooms, break room and janitors closet shall be Vinyl Composite
Tile, (VCT).

7.Floors in Office Area shall be carpeted with 22 oz. glue down carpet from
Landlord's samples. All walls in finish areas receiving carpeting and/or VCT
shall have a 4" high rubber base.

8.Paint as follows:

A.Gypsum Wallboard—Two (2) coats of flat or semi-gloss latex finish to coat.

B.Wood—Two (2) coats of semi-gloss enamel to coat.

C.Doors—Two (2) coats of semi-gloss enamel to coat.

9.Plumbing for all sanitary waste, soil and vent systems, hot and cold water
systems, fixtures, gas piping to all gas operated equipment and mains shall be
provided to insure a complete and

46

--------------------------------------------------------------------------------



workable system. Sanitary sewers shall connect to the public sewer system in the
street and shall be sized for an occupancy of 200 persons. The system shall be
designed for 200 employees and installed in accordance with all local codes and
the National Plumbing Code. Plumbing fixtures for the building shall be of the
number and type required by the Code.

10.Lighting as follows:

A.Office Areas—Lighting shall be 2' × 4' standard commodity recessed fluorescent
fixtures with acrylic lenses designed and installed to provide 75 foot candles
maintained at desk height.

B.Toilet and Rest Room Areas—Lighting shall be recessed fluorescent fixtures
designed and installed to provide 20 foot candles.

D.Exit and Emergency Lighting—Emergency battery powered lighting shall be
provided as required by codes. Exit lighting shall be installed as per code.

E.Fire Alarm System—Pull stations, fixtures and devices for a complete fire
alarm system per code.

F.Lighting Circuits—Lighting shall be controlled by individual switches and/or
at the panel boards.

G.Power Wiring—Power wiring shall be provided for all building heating and air
conditioning apparatus, exhaust fans, water coolers, including the necessary
controls and wiring all as directed by the specific trade and manufacturer of
the equipment.

H.Grounded Convenience Outlets—A maximum of three (3) duplex outlets will be
provided in each office. (A total of eight outlets per circuit.)



XVIII.EXCLUSIONS. Landlord shall not be responsible for the cost of the
following unless, and to the extent, otherwise specified herein:

•Power wiring of tenant's machinery and equipment.

•Lockers, shelving and storage racks.

•Vending machine equipment.

•Fire extinguishers.

•Rack sprinklers (if required) and/or special fire suppression systems.

•Security systems.

•Telephone and Communications Systems.

•Showers or eyewash stations.

•Fire cabinets, explosion proof equipment, wiring and conduits as may be needed.

•Window blinds, draperies curtains or other window treatment.

•Signage.

•Any additional emergency exit lighting or signage required as the result of
Tenant Alteration, furniture, fixture and/or equipment placement.

47

--------------------------------------------------------------------------------





PLOT PLAN RIDER

Date of Lease:   September    , 2004
Landlord:
 
Cransud One, L.L.C.
Tenant:
 
United Stationers Supply Co.
Property:
 
100 Liberty Way, Cranbury, New Jersey

ART [g191352.jpg]

48

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.27



INDUSTRIAL/COMMERCIAL SINGLE TENANT LEASE—NET
